Exhibit 10.1

 

 

 

$50,000,000 CREDIT FACILITY

CREDIT AGREEMENT

Dated as of July 22, 2014

by and among

RENTECH NITROGEN PARTNERS, L.P.,

and

RENTECH NITROGEN FINANCE CORPORATION,

as Borrowers,

RENTECH NITROGEN, LLC,

RENTECH NITROGEN PASADENA, LLC,

and

RENTECH NITROGEN PASADENA HOLDINGS, LLC

as Subsidiary Guarantors,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES FROM TIME TO TIME,

GENERAL ELECTRIC CAPITAL CORPORATION

for itself and as Agent for all Lenders,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders,

and

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  THE CREDITS      2   

1.1

  Amounts and Terms of Commitments      2   

1.2

  Notes      9   

1.3

  Interest      9   

1.4

  Loan Accounts      10   

1.5

  Procedure for Borrowing      11   

1.6

  Conversion and Continuation Elections      12   

1.7

  Optional Prepayments; Commitment Reduction and Termination      13   

1.8

  Repayment of Loans      13   

1.9

  Fees      15   

1.10

  Payments by Borrowers      16   

1.11

  Payments by the Lenders to Agent; Settlement      18   

1.12

  Borrower Representative      21   

ARTICLE II

  CONDITIONS PRECEDENT      22   

2.1

  Conditions to Effectiveness of Agreement and Making of Initial Loans      22
  

2.2

  Conditions to All Borrowings      22   

ARTICLE III

  REPRESENTATIONS AND WARRANTIES      23   

3.1

  Corporate Existence and Power      23   

3.2

  Corporate Authorization; No Contravention      24   

3.3

  Governmental Authorization      24   

3.4

  Binding Effect      24   

3.5

  Litigation      24   

3.6

  No Default      25   

3.7

  ERISA Compliance      25   

3.8

  Use of Proceeds; Margin Regulations      25   

3.9

  Title to Properties      25   

3.10

  Taxes      27   

3.11

  Financial Condition      27   

3.12

  Environmental Matters      28   

3.13

  Regulated Entities      29   

3.14

  Solvency      29   

3.15

  Labor Relations      29   

3.16

  Intellectual Property      29   

3.17

  Brokers’ Fees; Transaction Fees      30   

3.18

  Insurance      30   

3.19

  Ventures, Subsidiaries and Affiliates; Outstanding Stock      30   

3.20

  Jurisdiction of Organization; Chief Executive Office      30   

3.21

  Deposit Accounts and Other Accounts      30   

3.22

  Bonding      30   

3.23

  Status of Partnership and Affiliates      31   

3.24

  Full Disclosure      31   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.25

  Foreign Assets Control Regulations and Anti-Money Laundering      31   

3.26

  Patriot Act      32   

ARTICLE IV

  AFFIRMATIVE COVENANTS      32   

4.1

  Financial Statements      32   

4.2

  Certificates; Other Information      33   

4.3

  Notices      34   

4.4

  Preservation of Corporate Existence, Etc.      37   

4.5

  Maintenance of Property      37   

4.6

  Insurance      37   

4.7

  Payment of Obligations      38   

4.8

  Compliance with Laws      39   

4.9

  Inspection of Property and Books and Records      39   

4.10

  Use of Proceeds      39   

4.11

  Cash Management Systems      40   

4.12

  Landlord Agreements      40   

4.13

  Further Assurances      40   

4.14

  Environmental Matters      42   

4.15

  Post-Closing Obligations      43   

ARTICLE V

  NEGATIVE COVENANTS      43   

5.1

  Limitation on Liens      43   

5.2

  Disposition of Assets      46   

5.3

  Consolidations and Mergers      48   

5.4

  Loans and Investments      48   

5.5

  Limitation on Indebtedness      49   

5.6

  Transactions with Affiliates      51   

5.7

  Fees and Compensation      53   

5.8

  Use of Proceeds      53   

5.9

  Contingent Obligations      54   

5.10

  [Reserved]      54   

5.11

  Restricted Payments      55   

5.12

  Change in Business      56   

5.13

  Changes in Accounting, Name and Jurisdiction of Organization      56   

5.14

  Other Indebtedness and Agreements; Change in Structure      56   

5.15

  No Negative Pledges      56   

5.16

  Limitations on RNFC      57   

5.17

  OFAC; Patriot Act      57   

5.18

  Sale-Leasebacks      58   

5.19

  Hazardous Materials      58   

ARTICLE VI

  FINANCIAL COVENANTS      58   

6.1

  First Lien Leverage Ratio          58   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

  EVENTS OF DEFAULT      58   

7.1

  Event of Default      58   

7.2

  Remedies      61   

7.3

  Rights Not Exclusive      61   

7.4

  Cash Collateral for Letters of Credit      61   

ARTICLE VIII

  AGENT      62   

8.1

  Appointment and Duties      62   

8.2

  Binding Effect      63   

8.3

  Use of Discretion      63   

8.4

  Delegation of Rights and Duties      64   

8.5

  Reliance and Liability      64   

8.6

  Agent Individually      65   

8.7

  Lender Credit Decision      65   

8.8

  Expenses; Indemnities      66   

8.9

  Resignation of Agent or L/C Issuer      67   

8.10

  Release of Collateral or Guarantors      68   

8.11

  Additional Secured Parties      69   

8.12

  Documentation Agent and Syndication Agent      70   

ARTICLE IX

  MISCELLANEOUS      70   

9.1

  Amendments and Waivers      70   

9.2

  Notices      72   

9.3

  Electronic Transmissions      73   

9.4

  No Waiver; Cumulative Remedies      74   

9.5

  Costs and Expenses      74   

9.6

  Indemnity      75   

9.7

  Marshaling; Payments Set Aside      76   

9.8

  Successors and Assigns      76   

9.9

  Assignments and Participations; Binding Effect      76   

9.10

  Non-Public Information; Confidentiality      79   

9.11

  Set-off; Sharing of Payments      82   

9.12

  Counterparts; Facsimile Signature      82   

9.13

  Severability      82   

9.14

  Captions      83   

9.15

  Independence of Provisions      83   

9.16

  Interpretation      83   

9.17

  No Third Parties Benefited      83   

9.18

  Governing Law and Jurisdiction      83   

9.19

  Waiver of Jury Trial      84   

9.20

  Entire Agreement; Release; Survival      84   

9.21

  Patriot Act      85   

9.22

  Replacement of Lender          85   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.23

  Creditor-Debtor Relationship      86   

9.24

  No Recourse      86   

ARTICLE X

  TAXES, YIELD PROTECTION AND ILLEGALITY      86   

10.1

  Taxes      86   

10.2

  Illegality      90   

10.3

  Increased Costs and Reduction of Return      90   

10.4

  Funding Losses      92   

10.5

  Inability to Determine Rates      92   

10.6

  Reserves on LIBOR Rate Loans      93   

10.7

  Certificates of Lenders      93   

ARTICLE XI

  DEFINITIONS      93   

11.1

  Defined Terms      93   

11.2

  Other Interpretive Provisions      125   

11.3

  Accounting Terms and Principles      126   

11.4

  Payments      126   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Revolving Loan Commitments Schedule 3.5    Litigation, Audits,
Reviews and Investigations Schedule 3.7    ERISA and Certain Plans Schedule 3.9
   Real Estate Schedule 3.10    Taxes Schedule 3.12    Environmental Schedule
3.15    Labor Relations Schedule 3.17    Brokers’ and Transaction Fees Schedule
3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20
   Jurisdiction of Organization; Chief Executive Office Schedule 3.21    Deposit
Accounts and Other Accounts Schedule 3.22    Bonding Schedule 4.2   
Partnership’s Website Address Schedule 4.11    Cash Management System Schedule
4.15    Post-Closing Obligations Schedule 5.1    Liens Schedule 5.4   
Investments Schedule 5.5    Indebtedness Schedule 5.9    Contingent Obligations
EXHIBITS Exhibit 1.1(b)    Form of L/C Request Exhibit 1.5    Form of Notice of
Borrowing Exhibit 1.6    Form of Notice of Conversion/Continuation Exhibit
4.2(b)    Form of Compliance Certificate Exhibit 5.4    Form of Joint Venture
Certificate Exhibit 5.11    Form of Permitted Dividend/Distribution Certificate
Exhibit 11.1(a)    Form of Assignment Exhibit 11.1(b)    Form of Revolving Note
Exhibit 11.1(c)    Form of Joinder Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, restated, supplemented or otherwise modified or restated from
time to time, this “Agreement”) is entered into as of July 22, 2014, by and
among Rentech Nitrogen Partners, L.P., a Delaware limited partnership
(“Partnership”), Rentech Nitrogen Finance Corporation, a Delaware corporation
(“RNFC”; and together with Partnership, the “Borrowers” and each individually as
a “Borrower”), Rentech Nitrogen, LLC, a Delaware limited liability company
(“RNLLC”), Rentech Nitrogen Pasadena, LLC, a Delaware limited liability company
(“RNPLLC”), and Rentech Nitrogen Pasadena Holdings, LLC, a Delaware limited
liability company (“RNPH” and, collectively together with RNLLC and RNPLLC, the
“Subsidiary Guarantors” and each individually as a “Subsidiary Guarantor”), and
each other Person party hereto from time to time that is designated as a “Credit
Party”, General Electric Capital Corporation (in its individual capacity, “GE
Capital”), as L/C Issuer and agent (in such capacity, “Agent”) for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender and
such Lenders.

RECITALS

A. The Borrowers have requested the Lenders to extend credit in the form of
Revolving Loans at any time after the Closing Date and from time to time prior
to the Revolving Termination Date, in an aggregate principal amount at any time
outstanding not in excess of $50,000,000. The Borrowers have requested the L/C
Issuer to issue Letters of Credit, in an aggregate face amount at any time
outstanding not in excess of the L/C Sublimit, to support payment obligations
incurred in the ordinary course of business by the Borrowers and the
Subsidiaries. The proceeds of the Revolving Loans are to be used solely to repay
interest, fees and other amounts due or outstanding under the Existing
Indebtedness, and to fund working capital, capital expenditures and other
general corporate purposes of Borrowers and their Subsidiaries.

B. The Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and the Secured
Parties, a security interest in and lien upon substantially all of its Property.

C. Partnership directly owns all of the Stock and Stock Equivalents of RNFC,
RNPH and RNLLC and RNPH owns all of the Stock and Stock Equivalents of RNPLLC.
Partnership and RNPH are willing to pledge to Agent, for the benefit of the
Secured Parties, all of the Stock and Stock Equivalents of RNFC, RNPLLC, RNPH
and RNLLC and substantially all of its other Property to secure the Obligations
under the Loan Documents.

D. The Lenders are willing to extend credit to the Borrowers in the form of
Revolving Loans in an aggregate principal amount at any time outstanding not in
excess of $50,000,000, and the L/C Issuer is willing to issue Letters of Credit
for the account of the Borrowers and their Subsidiaries, in each case on the
terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------

E. Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Section 11.1 and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Section 11.2 shall govern.
These Recitals shall be construed as part of the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
parties hereto agree as follows:

ARTICLE I

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to Borrowers (each such Loan including any Incremental Revolving Loan, a
“Revolving Loan”) in Dollars from time to time on any Business Day during the
period from the Closing Date through the Final Revolving Loan Availability Date,
in an aggregate principal amount not to exceed at any time outstanding the
amount set forth opposite such Revolving Lender’s name in Schedule 1.1 (such
amount as the same may be reduced or increased from time to time in accordance
with this Agreement, being referred to herein as such Lender’s “Revolving Loan
Commitment”); provided, however, that, after giving effect to any Borrowing of
Revolving Loans, the aggregate principal amount of all outstanding Revolving
Loans shall not exceed the Maximum Revolving Loan Balance. Subject to the other
terms and conditions hereof, amounts borrowed under this Section 1.1(a) may be
repaid and reborrowed from time to time. The “Maximum Revolving Loan Balance”
from time to time will be the Aggregate Revolving Loan Commitment then in effect
less the aggregate amount of Letter of Credit Obligations. If at any time the
then outstanding principal balance of Revolving Loans exceeds the Maximum
Revolving Loan Balance, then Borrowers shall immediately prepay outstanding
Revolving Loans in an amount sufficient to eliminate such excess.

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
Borrower Representative may request that one or more L/C Issuers Issue, in
accordance with such LC Issuers’ usual and customary business practices, and for
the account of any Borrower or any Subsidiary (in which case the Borrowers and
such Subsidiary shall be co-applicants with respect to such Letter of Credit),
in form and substance reasonably satisfactory to the Agent and the L/C Issuer,
Letters of Credit (denominated in Dollars) from time to time on any Business Day
during the period from the Closing Date through the earlier of (x) the Final
Revolving Loan Availability Date and (y) thirty (30) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date and each
L/C Issuer agrees severally and not jointly to issue such Letters of Credit;
provided, however, that no L/C Issuer shall Issue any Letter of Credit upon the
occurrence of any of the following or, if after giving effect to such Issuance:

 

2



--------------------------------------------------------------------------------

(A) (I) Availability would be less than zero, or (II) the Letter of Credit
Obligations for all Letters of Credit would exceed $10,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (I) is not a Business Day, (II)
is more than one year after the date of Issuance thereof or (III) is later than
seven (7) Business Days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each of each Borrower
and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
any Borrower shall permit any such renewal to extend such expiration date beyond
the date set forth in clause (III) above; or

(C) (I) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (II) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (III) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by Borrower Representative on behalf of the Credit Parties, the
documents that such L/C Issuer generally uses in the Ordinary Course of Business
for the issuance of letters of credit of the type of such Letter of Credit,
including, with respect to Letters of Credit issued for the account of
Subsidiaries that are not Credit Parties, each such Subsidiary shall
contemporaneously enter into a reimbursement agreement with the Borrowers, in
form and substance reasonably satisfactory to the Agent, pursuant to which such
Subsidiary shall agree to reimburse the Borrowers for any reimbursement
obligations incurred by the Borrowers as a result of a drawing under such Letter
of Credit by the time the Borrowers are required to reimburse the L/C Issuer as
a result of a drawing under such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letters of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Lenders that any condition precedent contained
in Section 2.2 is not satisfied and ending on the date all such conditions are
satisfied or duly waived.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Sections 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with Section 1.11(e)(ii).

This Section 1.1(b) shall not be construed to impose an obligation upon the L/C
Issuer to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.

(ii) Notice of Issuance. Borrower Representative shall give the relevant L/C
Issuer and Agent a notice requesting the Issuance of any Letter of Credit, which
shall be effective only if received by such L/C Issuer and Agent not later than
1:00 p.m. on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(b) duly completed or in any other
written form acceptable to such L/C Issuer and shall identify the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with Section 1.1(b)(i)(B)), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit (an “L/C
Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (I) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (II) immediately after any drawing under any such Letter of
Credit or (III) immediately after any payment (or failure to pay when due) by
any Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Revolving Commitment Percentage of such Letter of Credit
Obligations. Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph (iv) in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

4



--------------------------------------------------------------------------------

(v) Reimbursement Obligations of Borrowers. Borrowers agree to pay to the L/C
Issuer of any Letter of Credit, or to Agent for the benefit of such L/C Issuer,
each L/C Reimbursement Obligation owing with respect to such Letter of Credit,
on the first Business Day after the Borrowers or the Borrower Representative
receive notice from such L/C Issuer or from Agent that payment or disbursement
has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by Borrowers as provided in this clause
(v) (or any such payment by Borrowers is rescinded or set aside for any reason),
such L/C Issuer shall promptly notify Agent of such failure (and, upon receipt
of such notice, Agent shall notify each Revolving Lender) and, irrespective of
whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by Borrowers with interest thereon computed (A) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (B) thereafter until payment in full, at the interest rate
specified in Section 1.3(c) to past due Revolving Loans that are Base Rate Loans
(regardless of whether or not an election is made under such subsection).

(vi) Reimbursement Obligations of the Revolving Lenders.

(A) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Revolving Commitment Percentage of such Letter of Credit Obligations (as such
amount may be increased pursuant to Section 1.11(e)(ii)).

(B) By making any payment described in clause (A) above (other than during the
continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such Lender
shall be deemed to have made a Revolving Loan to Borrowers, which, upon receipt
thereof by Agent for the benefit of such L/C Issuer, Borrowers shall be deemed
to have used in whole to repay such L/C Reimbursement Obligation. Any such
payment that is not deemed a Revolving Loan shall be deemed a funding by such
Lender of its participation in the applicable Letter of Credit and the Letter of
Credit Obligation in respect of the related L/C Reimbursement Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to the Agent, for the benefit of such Lender, all amounts
received by such L/C Issuer (or to the extent such amounts shall have been
received by the Agent for the benefit of such L/C Issuer, the Agent shall
promptly pay to such Lender all amounts received by the Agent for the benefit of
such L/C Issuer) with respect to such portion.

 

5



--------------------------------------------------------------------------------

(vii) Obligations Absolute. The obligations of Borrowers and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (I) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (II) any amendment or waiver of or any
consent to departure from all or any of the provisions of any Letter of Credit
or any Loan Document, (III) any document presented under a Letter of Credit
being forged, fraudulent, invalid, insufficient or inaccurate in any respect, or
any statement therein being untrue or inaccurate in any respect, or failing to
comply with the terms of such Letter of Credit, (IV) any loss or delay,
including in the transmission of any document, or (V) payment by the L/C Issuer
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, (B) the existence of
any setoff, claim, abatement, recoupment, defense or other right that any Person
(including any Credit Party) may have against the beneficiary of any Letter of
Credit, the L/C Issuer, the Agent or any Lender or any other Person, whether in
connection with any Loan Document or any other related or unrelated agreement,
Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (C) in the case of the obligations of any
Revolving Lender, (I) the failure of any condition precedent set forth in
Section 2.2 to be satisfied (each of which conditions precedent the Revolving
Lenders hereby irrevocably waive) or (II) any adverse change in the condition
(financial or otherwise) of any Credit Party and (D) any other act or omission
to act or delay of any kind of Agent, any Lender or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of Borrowers or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit
Borrowers’ right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers hereunder
to reimburse payments or disbursements that are made under any Letter of Credit
will not be excused by the gross negligence or willful misconduct of the L/C
Issuer. However, the foregoing shall not be construed to excuse the L/C Issuer
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the L/C Issuer’s gross negligence or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. It is further understood and agreed that
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the L/C Issuer’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the L/C Bank.

 

6



--------------------------------------------------------------------------------

(viii) Cash Collateralization.

(A) Non-Funding Lenders. At any time that there shall exist a Non-Funding
Lender, within one Business Day following the written request of the Agent or
the L/C Issuer (with a copy to the Agent) the Borrowers shall cash collateralize
the Letter of Credit Obligations with respect to such Non-Funding Lender
(determined after giving effect to Section 1.1(b)(iv) and any cash collateral
provided by such Non-Funding Lender) in an amount not less than the 103% of such
Letter of Credit Obligations; provided that amounts payable in respect of any
Letter of Credit or payments or disbursements thereunder shall be payable in
Dollars and interest accrued thereon shall be payable in Dollars.

(B) Grant of Security Interest. The Borrowers hereby grant to the Agent, for the
benefit of the L/C Issuer, and agrees to maintain, a first priority security
interest in all such cash collateral as security for the Borrowers’ obligation
to reimburse the Agent pursuant to Section 1.1(b)(v) and/or the Non-Funding
Lenders’ obligation to fund participations in respect of Letters of Credit, in
each case to be applied pursuant to clause (C) below. If at any time the Agent
determines that cash collateral is subject to any right or claim of any Person
other than the Agent and the L/C Issuer as herein provided, or that the total
amount of such cash collateral is less than the amount required pursuant to
clause (A) above, the Borrowers will, promptly upon demand by the Agent, pay or
provide to the Agent additional cash collateral in an amount sufficient to
eliminate such deficiency).

(C) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 1.1(b)(viii) in respect
of Letters of Credit shall be applied to the satisfaction of the Non-Funding
Lender’s obligation to fund participations in respect of Letters of Credit for
which the cash collateral was so provided. Other than any interest earned on the
investment of cash collateral in permitted Investments, which investments shall
be made at the option and sole discretion of the Agent, cash collateral deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Such deposits shall (I) automatically be applied by
the Agent to reimburse the L/C Issuer for payments and disbursements under
Letters of Credit for which it has not been reimbursed and (II) if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations.

 

7



--------------------------------------------------------------------------------

(c) Incremental Facilities.

(i) Requests. The Borrowers may, by written notice to Agent from the Borrower
Representative (each, an “Incremental Facility Request”), request increases in
the Revolving Loan Commitments (each, an “Incremental Revolving Loan Commitment”
and the loans thereunder, “Incremental Revolving Loans”; and each Incremental
Revolving Loan Commitment is sometimes referred to herein individually as an
“Incremental Facility” and collectively as the “Incremental Facilities”), in
Dollars in an aggregate amount not to exceed the Maximum Incremental Revolving
Loan Amount for all such Incremental Facilities; provided that no commitment of
any Lender shall be increased without the consent of such Lender. Such notice
shall set forth (A) the amount of the Incremental Revolving Loan Commitment
being requested (which shall be in a minimum amount of $1,000,000 (or such
lesser amount equal to the remaining Maximum Incremental Revolving Loan Amount)
and multiples of $500,000 in excess thereof), and (B) the date (an “Incremental
Effective Date”) on which such Incremental Facility is to become effective
(which, unless otherwise agreed by Agent, shall not be less than ten
(10) Business Days nor more than sixty (60) days after the date of such notice).

(ii) Allocations. Upon delivery of the applicable Incremental Facility Request,
such Incremental Facility shall be offered to all Lenders pro rata according to
the respective outstanding principal amount of the Revolving Loan Commitments
held by each Lender. If the applicable Lenders do not accept the offered
Incremental Facility in its entirety on a pro rata basis within five
(5) Business Days of such offer, that portion of the Incremental Facility not
accepted by the applicable Lenders shall be offered to the applicable Lenders on
a non-pro rata basis. If the applicable Lenders do not accept the applicable
Incremental Facility in its entirety on a non-pro rata basis within two
(2) Business Days after such offer, that portion of the Incremental Facility not
accepted by the applicable Lenders may be offered to Eligible Assignees.

(iii) Conditions. No Incremental Facility shall become effective under this
Section 1.1(c) unless, after giving effect to such Incremental Facility, the
Loans to be made thereunder (and assuming that the entire amount of such
Incremental Revolving Loan Commitment is funded), and the application of the
proceeds therefrom, (A) no Default or Event of Default shall exist, (B) as of
the last day of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 4.1(b), the First Lien Leverage Ratio
recomputed on a pro forma basis shall not exceed 1.0 to 1.0, and (C) Agent shall
have received a certificate of a Responsible Officer of the Borrower
Representative (i) certifying as to the foregoing, and (ii) certifying that
(x) attached thereto is a true and complete copy of the resolutions duly adopted
by the general partner of the Partnership authorizing the Incremental Facility
and the borrowings thereunder, and (y) such resolutions have not been modified,
rescinded or amended and are in full force and effect.

(iv) Terms. Any Incremental Revolving Loans shall be on the same terms
(including all-in pricing and maturity date) as, and pursuant to documentation
applicable to, the initial Revolving Loans.

 

8



--------------------------------------------------------------------------------

(v) Required Amendments. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence of such
Incremental Facility and the Loans evidenced thereby, and any joinder agreement
or amendment may without the consent of the other Lenders effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agents and Borrowers, to effectuate
the provisions of this Section 1.1(c), and, for the avoidance of doubt, this
Section 1.1(c) shall supersede any provisions in Section 9.1. From and after
each Incremental Effective Date, the Loans and Revolving Loan Commitments
established pursuant to this Section 1.1(c) shall constitute Loans and Revolving
Loan Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Collateral Documents. The Credit Parties
shall take any actions reasonably required by Agent to ensure and/or demonstrate
that the Liens and security interests granted by the applicable Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such new Loans and Revolving Loan
Commitments, including, without limitation, compliance with Section 4.13(c).

1.2 Notes. The Revolving Loans made by each Revolving Lender is evidenced by
this Agreement and the Register and, if requested by such Lender, a Revolving
Note payable to such Lender in an amount equal to such Lender’s Revolving Loan
Commitment.

1.3 Interest.

(a) Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to the LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin. Each determination of an interest rate by Agent shall be conclusive and
binding on each Borrower and the Lenders in the absence of manifest error. All
computations of fees and, with respect to LIBOR Rate Loans, interest payable
under this Agreement shall be made on the basis of a 360-day year and actual
days elapsed and with respect to Base Rate Loans, all computations of interest
payable under this Agreement shall be made on the basis of a 365/366-day year
and actual days elapsed. Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the Revolving Termination Date.

(c) Immediately upon the occurrence and during the continuance of an Event of
Default under Section 7.1(f) and 7.1(g), or at the election of Agent or the
Required Lenders upon the occurrence and during the continuance of any other
Event of Default, Borrowers shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Loans from and after the
date of occurrence and during the continuance of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.

 

9



--------------------------------------------------------------------------------

(d) Anything herein to the contrary notwithstanding, the obligations of
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records and
in the Register the amount of each Loan made, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. Agent shall deliver to the Borrower
Representative on a monthly basis a loan statement setting forth such record for
the immediately preceding calendar month. Subject to Section 1.4(b), such record
shall, absent manifest error, be conclusive evidence of the amount of the Loans
made by the Lenders to Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so, or any failure to deliver such
loan statement shall not, however, limit or otherwise affect the obligation of
Borrowers hereunder (and under any Revolving Note) to pay any amount owing with
respect to the Loans or provide the basis for any claim against Agent.

(b) Agent, acting as a non-fiduciary agent of Borrowers solely for tax purposes
and solely with respect to the actions described in this Section 1.4(b), shall
establish and maintain at its address referred to in Section 9.2 (or at such
other address in the United States as Agent may notify Borrower Representative)
(A) a record of ownership (the “Register”) in which Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, L/C Reimbursement
Obligations and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
9.9 and 9.22), (2) the Revolving Loan Commitments of each Lender, (3) the amount
of each Loan and each funding of any participation described in clause
(A) above, and for LIBOR Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid in respect
of Letters of Credit and (6) any other payment received by Agent from a Borrower
and its application to the Obligations.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Revolving Notes evidencing such Loans and, in the case of
Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations) and the L/C Reimbursement Obligations are registered
obligations, the right, title and interest of the Lenders and the L/C Issuers
and their assignees in and to such Loans or L/C Reimbursement Obligations, as
the case may be, shall be transferable in accordance with the terms herein and
only upon notation of such transfer in the Register and no assignment thereof
shall be effective until recorded therein. This Section 1.4 and Section 9.9
shall be construed so that the Loans and L/C Reimbursement Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by Borrowers, the Borrower Representative, Agent, such Lender or such L/C
Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by the Agent.

1.5 Procedure for Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 1:00 p.m. (New York time) (i) on the date which is three (3) Business Days
prior to the requested Borrowing date in the case of each LIBOR Rate Loan,
(ii) on the date which is one (1) Business Day prior to the requested Borrowing
date of each Base Rate Loan equal to or less than $50,000,000 but more than
$25,000,000 and (iii) on the requested Borrowing date in the case of each Base
Rate Loan equal to or less than $25,000,000. Such Notice of Borrowing shall
specify and certify:

(i) the amount of the Borrowing (which shall be with respect to a Revolving
Loan, an aggregate minimum principal amount of $100,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans;

(b) If no election as to the Type of Borrowing is specified in any such notice,
then the requested Borrowing shall be a Base Rate Borrowing. If no Interest
Period with respect to any LIBOR Borrowing is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Revolving
Commitment Percentage of the Borrowing of a Revolving Loan.

 

11



--------------------------------------------------------------------------------

(c) Unless Agent is otherwise directed in writing by Borrower Representative,
the proceeds of each requested Borrowing after the Closing Date will be made
available to Borrowers by Agent by wire transfer of such amount to Borrowers
pursuant to the wire transfer instructions specified on the signature page
hereto.

1.6 Conversion and Continuation Elections.

(a) Borrowers shall have the option to (i) request that any Loan be made as a
LIBOR Rate Loan, (ii) convert at any time all or any part of outstanding Loans
from Base Rate Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate Loan to a
Base Rate Loan, subject to Section 10.4 if such conversion is made prior to the
expiration of the Interest Period applicable thereto, or (iv) continue all or
any portion of any Loan as a LIBOR Rate Loan upon the expiration of the
applicable Interest Period. Any Loan or group of Loans having the same proposed
Interest Period to be made or continued as, or converted into, a LIBOR Rate Loan
must be in a minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of such amount. Any such election must be made by Borrower Representative
by 12:00 noon (New York time) on the third Business Day prior to (1) the date of
any proposed Loan which is to bear interest at LIBOR, (2) the end of each
Interest Period with respect to any LIBOR Rate Loans to be continued as such, or
(3) the date on which Borrowers wish to convert any Base Rate Loan to a LIBOR
Rate Loan for an Interest Period designated by Borrower Representative in such
election. If no Interest Period with respect to any LIBOR Rate Loan is specified
in any such notice, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If no election is received with respect
to a LIBOR Rate Loan prior to the end of the Interest Period with respect
thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end
of the Interest Period applicable thereto. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
a Base Rate Borrowing. Borrower Representative must make such election by notice
to Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Agent. No Loan shall
be made, converted into or continued as a LIBOR Rate Loan, if an Event of
Default has occurred and is continuing and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify Borrower Representative and the Lenders of each determination of LIBOR;
provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

 

12



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments; Commitment Reduction and Termination.

(a) Borrowers may, at any time, prepay the Revolving Loans (without a reduction
or termination of the Aggregate Revolving Loan Commitment) in whole or in part
without penalty or premium except as provided in Sections 1.9(c) and 10.4 upon
at least three (3) Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of LIBOR Rate
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one (1) Business Day prior to the date of
prepayment in the case of Base Rate Loans, to the Agent before 1:00 p.m. (New
York time); provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

(b) Borrowers shall have the right from time to time to permanently reduce in
part or terminate the Aggregate Revolving Loan Commitment, upon payment of the
amounts required pursuant to Sections 1.9(c) and 10.4, upon at least three
(3) Business Days’ prior written notice delivered to Agent; provided, that any
such reduction in the Aggregate Revolving Loan Commitment shall be in the
minimum amount of $5,000,000 and provided that no such reduction reduces the
Aggregate Revolving Loan Commitment to an amount that is less than the then
outstanding Revolving Loans, unless concurrent with such reduction the
outstanding principal balance of the Revolving Loan (including the outstanding
amounts of Letters of Credit) is concurrently reduced such that the outstanding
principal balance of the Revolving Loans (including the outstanding amount of
Letters of Credit) is not greater than the Aggregate Revolving Loan Commitment
as so reduced. Upon any such reduction, the Revolving Loan Commitment of each
Lender shall automatically and permanently be reduced by an amount equal to such
Lender’s ratable share of such reduction. No notice of prepayment shall be
revocable by any Borrower or Borrower Representative and Agent will promptly
notify any Lender thereof and of such Lender’s Revolving Commitment Percentage
of such prepayment; provided, that a notice of prepayment of, or termination in
respect of, the Aggregate Revolving Loan Commitment delivered by Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by Borrower
Representative (by notice to Agent on or prior to 1:00 p.m. (New York time) on
the specified effective date) if such condition is not satisfied and so long as
Borrowers shall have paid any amounts required to be paid to any Lender pursuant
to Section 10.4 in connection with such notice of prepayment. Subject to the
proviso in the immediately preceding sentence, the payment amount specified in
any notice of prepayment shall be due and payable on the date specified therein,
together with any amounts required pursuant to Sections 1.9(c) and 10.4.

1.8 Repayment of Loans.

(a) Revolving Loan. Borrowers shall repay to the Lenders in full on the
Revolving Termination Date the aggregate principal amount of the Revolving Loans
and all other Obligations outstanding on the Revolving Termination Date.

 

13



--------------------------------------------------------------------------------

(b) Asset Dispositions and Events of Loss. If a Credit Party or any Restricted
Subsidiary of a Credit Party shall, at any time or from time to time:

(i) make a Disposition (other than with respect to the Co-Gen Facility
Sale/Leaseback); or

(ii) suffer an Event of Loss;

and (x) the aggregate amount of the Net Proceeds received by the Credit Parties
and their Restricted Subsidiaries in connection with such Disposition or Event
of Loss and all other Dispositions and Events of Loss occurring during the
Fiscal Year exceeds $20,000,000 or (y) such individual or series of Disposition
or Event of Loss involves a material portion of the Primary Assets, then (A) the
Borrower Representative shall promptly notify Agent of such proposed Disposition
or Event of Loss (including the amount of the estimated Net Proceeds to be
received by a Credit Party or such Restricted Subsidiary in respect thereof) and
(B) promptly upon receipt by a Credit Party or such Restricted Subsidiary of the
Net Proceeds of such Disposition or Event of Loss, the Borrowers shall deliver,
or cause to be delivered, such excess Net Proceeds to Agent for distribution to
the Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with Section 1.8(c). Notwithstanding the foregoing and provided no
Default or Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent a Credit Party or such Restricted Subsidiary
repairs, replaces or restores Property of such Credit Party or reinvests the Net
Proceeds of such Disposition or Event of Loss in assets (which, in the case of
any disposition of a material portion of Primary Assets, such assets shall
constitute Collateral) of a kind then used or useful in a Permitted Business
within 365 days after the date on which any Credit Party or its Restricted
Subsidiaries receives such proceeds resulting from such Disposition or Event of
Loss or enters into a binding commitment thereof within said 365-day period and
subsequently makes such reinvestment within 540 days after the date on which
such Credit Party or such Restricted Subsidiary receives such proceeds; provided
that the Borrower Representative promptly notifies Agent of (I) such Credit
Party’s or such Restricted Subsidiary’s intent to reinvest such proceeds or
repair, replace or restore such Property at the time such proceeds are received
and (II) the completion of such reinvestment, repair, replacement or restoration
when such reinvestment, repair, replacement or restoration is completed.

(c) Application of Prepayments. Subject to Sections 1.8(b) and 1.10(c), any
prepayments shall be applied to prepay outstanding Revolving Loans, which (i) in
the case of any prepayment with Net Proceeds from any Disposition of a material
portion of Primary Assets that is permitted under Section 5.2(b), shall result
in a permanent reduction of the Revolving Loan Commitment concurrently therewith
in an amount equal to the amount of such prepayment, and (ii) in all other
cases, shall not result in a permanent reduction of the Revolving Loan
Commitment. To the extent permitted by the foregoing, amounts prepaid shall be
applied first to any Base Rate Loans then outstanding and then to outstanding
LIBOR Rate Loans with the shortest Interest Periods remaining. Together with
each prepayment or repayment under Sections 1.7 and 1.8, Borrowers shall pay any
amounts required pursuant to Section 10.4 hereof.

 

14



--------------------------------------------------------------------------------

(d) Repayment of Loans. The Borrower Representative shall deliver to the Agent,
at the time of each prepayment required under Section 1.8(b), (i) a certificate
signed by a Responsible Officer of the Borrower Representative setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least three (3) Business Days prior written notice of
such prepayment. Each notice of prepayment shall specify the prepayment date,
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be repaid.

1.9 Fees.

(a) Unused Revolving Commitment Fee. Borrowers shall pay to Agent a fee (the
“Unused Revolving Commitment Fee”) for the account of each Revolving Lender in
an amount equal to

(i) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding Fiscal Quarter, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, in each case, during the preceding
Fiscal Quarter;

(iii) multiplied by one-half of one percent (0.50%) per annum.

The total Unused Revolving Commitment Fee paid by Borrowers will be equal to the
sum of all of the Unused Revolving Commitment Fees due to the Lenders, subject
to Section 1.11(e)(vi). Such fee shall be payable quarterly in arrears on the
last Business Day of each Fiscal Quarter following the date hereof. The Unused
Revolving Commitment Fee provided in this Section 1.9(a) shall accrue at all
times from and after the Closing Date.

(b) Letter of Credit Fee. Borrowers agree to pay (A) to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, for each Fiscal Quarter during which any
Letter of Credit Obligation shall remain outstanding, a fee (the “Letter of
Credit Fee”) in an amount equal to the product of the average daily undrawn face
amount of all Letters of Credit issued, guaranteed or supported by risk
participation agreements multiplied by a per annum rate equal to the Applicable
Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided,
however, at Agent’s or Required Lenders’ option, while an Event of Default
exists (or automatically while an Event of Default under Section 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum,
and (B) to the L/C Issuer with respect to each Letter of Credit, (x) a fronting
fee which shall accrue at a rate equal to 0.25% per annum on the average daily
undrawn face amount applicable to such Letter of Credit during the period from
and including the date such Letter of Credit is issued to but excluding the
later of the date of termination of the Revolving Loan Commitments and the date
on which there ceases to be any undrawn face amount with respect to such Letter
of Credit or (y) such other lower fronting fee as the applicable L/C Issuer may
agree with respect to Letters of Credit issued by such L/C Issuer. Such fees
shall be paid to Agent for the benefit of the Revolving Lenders and to the L/C
Issuer, as applicable, in arrears, on the last Business Day of each Fiscal
Quarter and on the date on which all L/C Reimbursement Obligations have been
discharged. In addition, Borrowers shall pay to Agent, any L/C Issuer or any
prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

 

15



--------------------------------------------------------------------------------

(c) Prepayment Fee. If (i) the Borrowers reduce or terminate the Aggregate
Revolving Loan Commitment, whether voluntarily or involuntarily and whether
before or after acceleration of the Obligations, or (ii) any of the Revolving
Loan Commitments are otherwise terminated, then in each case, the Borrowers
shall pay to Agent, for the pro rata benefit of the applicable Lenders, as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage
multiplied by the amount of the reduction of the Aggregate Revolving Loan
Commitment. As used herein, the term “Applicable Percentage” shall mean one
percent (1.0%), in the case of any reduction or termination of the Aggregate
Revolving Loan Commitment on or prior to the 18-month anniversary of the Closing
Date. The Credit Parties agree that the Applicable Percentage is a reasonable
calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early reduction
or termination of the Aggregate Revolving Loan Commitment.

1.10 Payments by Borrowers.

(a) Except as otherwise expressly provided herein, all payments (including
prepayments) to be made by each Credit Party on account of principal, interest,
fees and other amounts required hereunder shall be made without set off,
recoupment, counterclaim or deduction of any kind, and shall be made to Agent
(for the ratable account of the Persons entitled thereto) at the address for
payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with
Section 9.2), including payments utilizing the ACH system, and shall be made in
Dollars and by wire transfer or ACH transfer in immediately available funds
(which shall be the exclusive means of payment hereunder), no later than 1:00
p.m. (New York time) on the date due. Any payment which is received by Agent
later than 1:00 p.m. (New York time) may in Agent’s discretion be deemed to have
been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. Each Borrower and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral. Each Borrower hereby authorizes Agent
and each Lender to make a Revolving Loan (which shall be a Base Rate Loan) to
pay (i) interest, principal, L/C Reimbursement Obligations, agent fees, Unused
Revolving Commitment Fees and Letter of Credit Fees, in each instance, on the
date due, or (ii) after five (5) days’ prior notice to Borrower Representative,
other fees, costs or expenses payable by Borrowers or any of their respective
Subsidiaries hereunder or under the other Loan Documents.

 

16



--------------------------------------------------------------------------------

(b) Subject to the provisions set forth in the definition of “Interest Period”
and except as otherwise provided herein, if any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations (other than
L/C Reimbursement Obligations and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable) and fees owed
to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations applied pro rata among the
Revolving Loans including L/C Reimbursement Obligations then due and payable and
cash collateralization of unmatured L/C Reimbursement Obligations to the extent
not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

provided, that, notwithstanding anything to the contrary set forth above, in no
event shall any proceeds of any Collateral owned, or any guaranty provided, by
any Credit Party under any Loan Document be applied to repay or cash
collateralize any Excluded Swap Obligation with respect to such Credit Party.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

 

17



--------------------------------------------------------------------------------

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to Borrowers for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Revolving Commitment Percentage of any Loan before Agent disburses same to
Borrowers. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to Borrowers, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Revolving Commitment
Percentage of the Loan requested by Borrower Representative no later than the
Business Day prior to the scheduled Borrowing date applicable thereto, and each
such Lender shall pay Agent such Lender’s Revolving Commitment Percentage of
such requested Loan, in same day funds, by wire transfer to Agent’s account, as
set forth on Agent’s signature page hereto, no later than 12:00 noon (New York
time) on such scheduled Borrowing date. If any Lender fails to pay its Revolving
Commitment Percentage within one (1) Business Day after Agent’s demand, Agent
shall promptly notify Borrower Representative and Borrowers shall immediately
repay such amount to Agent. Any repayment required pursuant to this
Section 1.11(a) shall be without premium or penalty. Nothing in this
Section 1.11(a) or elsewhere in this Agreement or the other Loan Documents,
including the remaining provisions of Section 1.11, shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Revolving Loan Commitments hereunder or to prejudice
any rights that Agent, any Lender or Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Revolving Commitment Percentage of principal,
interest and Fees paid for the benefit of Lenders with respect to each
applicable Loan. Agent shall pay to each Lender such Lender’s Revolving
Commitment Percentage (except as otherwise provided in Section 1.1(b)(iv) and
Section 1.11(e)(iv)) of principal, interest and fees paid by the Borrowers since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it.

(c) Availability of Lender’s Revolving Commitment Percentage. Agent may assume
that each Lender will make its Revolving Commitment Percentage of each Revolving
Loan available to Agent on each applicable Borrowing date. If such Revolving
Commitment Percentage is not, in fact, paid to Agent by such Lender when due,
Agent will be entitled to recover such amount on demand from such Lender without
setoff, counterclaim or deduction of any kind. If any Lender fails to pay the
amount of its Revolving Commitment Percentage forthwith upon Agent’s demand,
Agent shall promptly notify Borrower Representative and Borrowers shall
immediately repay such amount to Agent. Nothing in this Section 1.11(c) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its Revolving Loan Commitments hereunder or to
prejudice any rights that Borrowers may have against any Lender as a result of
any default by such Lender hereunder. Without limiting the provisions of
Section 1.11(b), to the extent that Agent advances funds to Borrowers on behalf
of any Lender and is not reimbursed therefor on the same Business Day as such
advance is made, Agent shall be entitled to retain for its account all interest
accrued on such advance from the date such advance was made until reimbursed by
the applicable Lender.

 

18



--------------------------------------------------------------------------------

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it
(including with respect to any Letter of Credit), or to make any payment
required by it under any Loan Document on the date specified therefor shall not
relieve any other Lender of its obligations to make such loan, fund the purchase
of any such participation, or make any other such required payment on such date,
and neither Agent nor, other than as expressly set forth herein, any other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other required payment
under the Loan Documents.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) shall, at Agent’s
election at any time or upon any L/C Issuer’s written request delivered to Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Revolving
Commitment Percentages of the Aggregate Revolving Loan Commitment (calculated as
if the Non-Funding Lender’s Revolving Commitment Percentage was reduced to zero
and each other Revolving Lender’s (other than an Impacted Lender’s) Revolving
Commitment Percentage had been increased proportionately); provided, that no
Revolving Lender shall be reallocated any such amounts or be required to fund
any amounts that would cause the sum of its outstanding Revolving Loans, and
outstanding Letter of Credit Obligations to exceed its Revolving Loan
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Non-Funding Lender arising from that
Lender having become a Non-Funding Lender, including any claim of a Lender that
is not a Non-Funding Lender as a result of such Lender’s increased exposure
following such reallocation. If the reallocation described in this
Section 1.11(e)(ii) cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, cash collateralize the Letter of Credit Obligations in accordance
with the procedures set forth in Section 1.1(b)(viii).

 

19



--------------------------------------------------------------------------------

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Revolving Loan Commitments,
included in the determination of “Required Lenders” or “Lenders directly
affected” pursuant to Section 9.1) for any voting or consent rights under or
with respect to any Loan Document; provided that (A) the Commitment of a
Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced, in each case, without the consent of such Non-Funding
Lender. Moreover, for the purposes of determining Required Lenders, the Loans,
Letter of Credit Obligations, and Revolving Loan Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Revolving Loan Commitments
outstanding.

(iv) Borrowers Payments to a Non-Funding Lender. Agent shall be authorized to
use all portions of any payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof. Agent shall be
entitled to hold as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s pro rata share, without giving effect
to any reallocation pursuant to Section 1.11(e)(ii), of all Letter of Credit
Obligations until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Revolving Loan
Commitments have been terminated. Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding Lender.
With respect to such Non-Funding Lender’s failure to fund Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Loan or amount of the participation required to be funded and, if
necessary to effectuate the foregoing, the other Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Loans or
Letter of Credit participation interests from the other Lenders until such time
as the aggregate amount of the Loans and participations in Letters of Credit and
Letter of Credit Obligations are held by the Lenders in accordance with their
Revolving Commitment Percentages of the Aggregate Revolving Loan Commitment. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Loans that
are Base Rate Loans. In the event that Agent is holding cash collateral of a
Non-Funding Lender that cures pursuant to clause (v) below or ceases to be a
Non-Funding Lender pursuant to the definition of Non-Funding Lender, Agent shall
return the unused portion of such cash collateral to such Lender. The “Aggregate
Excess Funding Amount” of a Non-Funding Lender shall be the aggregate amount of
(A) all unpaid obligations owing by such Lender to the Agent, L/C Issuers, and
other Lenders under the Loan Documents, including such Lender’s pro rata share
of all Revolving Loans, Letter of Credit Obligations, plus, without duplication,
(B) all amounts of such Non-Funding Lender’s Letter of Credit Obligations
reallocated to other Lenders pursuant to Section 1.11(e)(ii).

 

20



--------------------------------------------------------------------------------

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender fully pays to Agent,
on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon. Any such cure shall not relieve any
Lender from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and no Borrower shall be required to pay, such Lender’s portion of the
Unused Revolving Commitment Fee during the time such Lender is a Non-Funding
Lender pursuant to clause (a) thereof. In the event that any reallocation of
Letter of Credit Obligations occurs pursuant to Section 1.11(e)(ii), during the
period of time that such reallocation remains in effect, the Letter of Credit
Fee payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting or
completion, on E-Systems.

1.12 Borrower Representative. Partnership hereby (i) is designated and appointed
by each Borrower as its representative and agent on its behalf (the “Borrower
Representative”), and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices of Conversion/Continuation, L/C Requests, delivering certificates
including Compliance Certificates and Permitted Dividend/Distribution
Certificates, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any Borrower or the Borrowers under the Loan Documents. Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by Borrower Representative shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

 

21



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS PRECEDENT

2.1 Conditions to Effectiveness of Agreement and Making of Initial Loans.

The effectiveness of this Agreement and the obligations of each Lender to make
its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder are subject to the satisfaction of the
following conditions:

(a) Agent shall have received on or before the Closing Date all of the
agreements, documents, instruments and other items set forth on the closing
checklist attached hereto as Exhibit 2.1, each in form and substance reasonably
satisfactory to Agent;

(b) Agent shall have received all fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrowers hereunder or under any other Loan Document.

(c) Substantially concurrently with the effectiveness of this Agreement on the
Closing Date, all principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Indebtedness shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Agent shall have received reasonably
satisfactory evidence thereof. Immediately after giving effect to the
transactions contemplated hereby, Borrowers and their respective Subsidiaries
shall have no outstanding Indebtedness or Preferred Stock other than
(i) Indebtedness outstanding under this Agreement and (ii) Indebtedness
permitted by Section 5.5.

(d) As and to the extent required, all material approvals and consents to the
transactions contemplated hereby from all requisite Governmental Authorities and
third parties shall have been obtained.

For purposes of determining compliance with the conditions specified in this
Section 2.1, each Lender party to this Agreement shall be deemed to have
consented to, approved or accepted, each document required hereunder to be
consented to or approved by or acceptable to such Lender unless Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, in each instance, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;

 

22



--------------------------------------------------------------------------------

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default; or

(c) after giving effect thereto, the aggregate outstanding amount of the
Revolving Loans would exceed the Maximum Revolving Loan Balance.

The request by Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of the Secured Parties, pursuant to the
Collateral Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Restricted Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Related Agreements to which it is a party;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party of any other Loan Document to which such Person is party, have been duly
authorized by all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation (including the Related Agreements) to which such Person
is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or

(c) violate any material Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Agreement, any other Loan
Document or any Related Agreement except (a) for recordings and filings in
connection with the Liens granted to Agent under the Collateral Documents or
Liens granted pursuant to the Related Agreements, (b) those obtained or made on
or prior to the Closing Date, and (c) in the case of any Related Agreement,
those which, if not obtained or made, would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party is a party constitute the legal, valid and binding obligations of
each such Person which is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Restricted Subsidiary of any Credit Party or any of their respective
Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
any Related Agreement, or any of the transactions contemplated hereby or
thereby; or

(b) would reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, other than as specifically disclosed in Schedule 3.5, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law that
would reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate.

 

24



--------------------------------------------------------------------------------

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral. No Credit Party and no Restricted Subsidiary of
any Credit Party is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, and (b) all Multiemployer Plans. Each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401(a) or
501(a) of the Code so qualifies. Except for those that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (x) each
Benefit Plan is in compliance with applicable provisions of ERISA, the Code and
other applicable Requirements of Law, (y) there are no existing or pending (or
to the knowledge of any Credit Party, threatened) claims (other than routine
claims for benefits in the Ordinary Course of Business), sanctions, actions,
lawsuits or other proceedings or investigation involving any Benefit Plan to
which any Credit Party incurs or otherwise has any liability, whether fixed or
contingent, and (z) no ERISA Event is reasonably expected to occur. Except as
set forth on Schedule 3.7, as of the Closing Date, no ERISA Event has occurred
in connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock. As of the
Closing Date, no Credit Party and no Subsidiary of any Credit Party owns any
Margin Stock.

3.9 Title to Properties.

(a) Schedule 3.9 sets forth a true and complete list of (x) each parcel of real
property owned by any Credit Party and each of their Restricted Subsidiaries
(together with all plants, buildings, structures, installations, fixtures,
fittings, improvements, betterments and additions situated thereon, all
privileges and appurtenances thereto and all easements and rights-of-way used or
useful in connection therewith, the “Owned Real Estate”), showing the record
title holder, legal address, and a permanent index number with respect to each
such parcel of Owned Real Estate, (y) each parcel of Leased Real Estate used by
the Credit Parties and their Restricted Subsidiaries, together with a list of
all Real Estate Leases, and (z) any other parcel of real property at which any
Collateral is located. With respect to each parcel of Real Estate, except as
noted on Schedule 3.9 or as otherwise expressly permitted hereunder: (i) a
Credit Party has good, valid and marketable title in fee simple to, or valid
leasehold interests in, such parcel

 

25



--------------------------------------------------------------------------------

of Real Estate, free and clear of all Liens other than Permitted Liens; (ii) the
applicable Credit Party has not assigned, transferred, conveyed, mortgaged,
leased, subleased, licensed, deeded in trust or encumbered any interest in such
parcel of Real Estate; and (iii) there are no other parties other than the
Credit Parties or one or more of their respective Restricted Subsidiaries
occupying the Real Estate. With respect to each Real Estate Lease, except as
noted on Schedule 3.9 or as otherwise expressly permitted hereunder: (A) such
Real Estate Lease is in full force and effect and enforceable by the Credit
Party or its Restricted Subsidiaries party thereto in accordance with its terms;
(B) neither any Credit Party or its Restricted Subsidiaries party thereto nor
any other party thereto is in breach of or default thereunder (and to the
knowledge of Borrowers, no event has occurred which with notice or the passage
of time or both would constitute a breach or default thereunder); (C) there are
no disputes, oral agreements, or forbearance programs in effect as to such Real
Estate Lease; and (D) there are no other parties other than any Credit Party or
its Restricted Subsidiaries occupying the subject Leased Real Estate.

(b) Neither any Credit Party nor its Restricted Subsidiaries has any outstanding
purchase options, rights of first refusal, rights of first offer or other
similar contractual rights pertaining to the Real Estate or any portion thereof
or interest therein except as set forth in Schedule 3.9 or as otherwise
expressly permitted hereunder. None of the Real Estate, nor any portion thereof
nor interest therein, is affected by or the subject of any pending or, to the
knowledge of Borrowers contemplated or threatened condemnation, expropriation or
other proceeding in eminent domain. Neither the Real Estate nor the use or
occupancy thereof violates in any material way any applicable certificates,
licenses, permits, covenants, conditions or restrictions, whether federal,
state, local or private, and the Real Estate has received all required
certificates, licenses, permits, authorizations and approvals in connection with
the use and occupancy thereof. Except as set forth on Schedule 3.9 or as
otherwise expressly permitted hereunder, each parcel of Real Estate is supplied
with, or has access to, utilities and other services necessary for the effective
operation of the business of the Credit Parties and their Restricted
Subsidiaries, including electricity, water, telephone, sanitary sewer, storm
sewer and natural gas, and has not, during the last two years, experienced any
material interruption in the delivery of adequate quantities of any such
utilities or services utilized or required in the operation of the business of
the Credit Parties and their Restricted Subsidiaries at the Real Estate. The
Real Estate and all improvements and fixtures on or included within the same are
in good condition, working order and repair and do not require material repair
or replacement in order to serve their intended purposes, including use and
operation consistent with their present use and operation, except (i) as
disclosed on Schedule 3.9, (ii) for scheduled maintenance, repairs and
replacements conducted or required in the Ordinary Course of Business and
(iii) for damage resulting from casualty that is being repaired and restored and
which would not reasonably be expected to have a Material Adverse Effect. Except
as noted in Schedule 3.12 or as otherwise expressly permitted hereunder, there
are no claims, actions, governmental investigations, litigation or proceedings
which are pending or, to the knowledge of Borrowers, threatened against or
otherwise relating to the Real Estate or any portion thereof or interest
therein. None of the Real Estate, nor the current use and occupancy thereof,
violates in any material respect any easement, covenant, condition, restriction,
similar provision in any instrument of record or other unrecorded agreement, or
other Lien affecting such Real Estate. All real estate Taxes and assessments
which may be due and payable with respect to the Real Estate have been paid. The
Credit Parties and their respective Restricted Subsidiaries have not received
any notice of any material special Tax or assessment affecting any Real Estate,
and no such material Taxes or assessments are pending or, to the knowledge of
Borrowers, threatened.

 

26



--------------------------------------------------------------------------------

(c) Each of the Credit Parties and each of their respective Restricted
Subsidiaries has good and valid title to all owned personal property and valid
leasehold interests in all leased personal property, in each instance, used in
the ordinary conduct of their respective businesses, free and clear of all Liens
other than Permitted Liens.

3.10 Taxes. Other than as set forth in Schedule 3.10, all federal and state
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Credit Party have
been filed with the appropriate Governmental Authorities, all such Tax Returns
are true and correct in all material respects, and all material taxes,
assessments and other governmental charges and impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves, if any, are maintained on the books of the appropriate
Credit Party in accordance with GAAP. As of the Closing Date, other than as set
forth in Schedule 3.10, no Tax Return is under audit or examination by any
Governmental Authority and no written notice of any audit or examination or any
written assertion of any material claim for Taxes has been given or made by any
Governmental Authority. Proper and accurate amounts have been withheld by each
Credit Party from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law in all material respects and such
withholdings have been timely paid to the respective Governmental Authorities.
No Credit Party has participated in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b) or has been a member of an affiliated,
combined or unitary group other than the group of which a Credit Party is the
common parent. As of the Closing Date, no election will be in effect pursuant to
Treasury Regulation Section 301.7701-3(g) to treat Partnership, RNLLC, RNPLLC or
RNPH as an association taxable as a corporation for federal income Tax purposes.

3.11 Financial Condition.

(a) Each of the audited consolidated balance sheet of Partnership and its
Subsidiaries dated December 31, 2013, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date:

(i) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein;
and

(ii) present fairly in all material respects the consolidated financial
condition of Partnership and its Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.

 

27



--------------------------------------------------------------------------------

(b) The pro forma unaudited consolidated balance sheet of Partnership and its
Subsidiaries dated March 31, 2014, delivered on the Closing Date was prepared by
Partnership giving pro forma effect to the funding of the Loans, was based on
the unaudited consolidated and consolidating balance sheets of Partnership and
its Subsidiaries dated March 31, 2014, and was prepared in accordance with GAAP,
with only such adjustments thereto as would be required in a manner consistent
with GAAP.

(c) Since December 31, 2013, there has been no Material Adverse Effect.

(d) The Credit Parties and their Restricted Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent Borrowers’ good faith estimate of future financial performance and are
based on assumptions believed by Borrowers to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ materially from the projected results.

3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
Credit Parties and their Restricted Subsidiaries, (a) the operations of each
Credit Party and each Restricted Subsidiary of each Credit Party are and have
been in compliance, in all material respects, with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law, (b) no Credit Party and no Restricted
Subsidiary of any Credit Party is party to, and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by the Credit Parties and their Restricted Subsidiaries is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Credit Party, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice relating in any manner to any
Environmental Law, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any Property of
any Credit Party or any Restricted Subsidiary of any Credit Party and, to the
knowledge of any Credit Party, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
Property, (d) no Credit Party and no Restricted Subsidiary of any Credit Party
has caused or suffered to occur a Release or, to the knowledge of such Credit
Party or Restricted Subsidiary, any threatened Release of Hazardous Materials
at, to or from any Real Estate in violation of or requiring reporting under
Environmental Laws, (e) other than Borrowers’ raw materials or products which
are stored or produced thereon in compliance in all material respects with
Environmental Laws, no Real Estate currently (or to the knowledge of any Credit
Party previously) owned, leased, subleased, operated or otherwise occupied by or
for any such Credit Party and each Restricted Subsidiary of each Credit Party is
contaminated with or contains Hazardous Materials in amounts or concentrations
which could be reasonably expected to give rise to liability under Environmental
Laws, and (f) no Credit Party and no Restricted Subsidiary of any Credit Party
(i) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations in violation of any Environmental Law in any material
respect or (ii) knows of any facts, circumstances or conditions reasonably
constituting notice of a violation of any Environmental Law or communicating to
any Credit Party or Restricted Subsidiary notice of liability or potential
liability under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.) or similar Environmental Laws.

 

28



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower Representative, and (c) the payment and accrual of
all transaction costs in connection with the foregoing, both the Credit Parties
and their Subsidiaries (on a consolidated basis) are, and each Borrower
individually is, Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns, lockouts,
claims pursuant to any collective bargaining or similar agreement with any
representative of any employee or group of employees at the Company, or claims
pursuant to any labor law, including the National Labor Relations Act, the Labor
Management Act and related laws , existing, pending (or, to the knowledge of any
Credit Party, threatened) against or involving any Credit Party or any
Restricted Subsidiary of any Credit Party, except for those that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. Except
as set forth on Schedule 3.15, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of GP, any Credit
Party or any Restricted Subsidiary of any Credit Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of GP, any Credit Party or any Restricted Subsidiary of
any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of GP, any Credit Party or any
Restricted Subsidiary of any Credit Party.

3.16 Intellectual Property. Each Credit Party and each Restricted Subsidiary of
each Credit Party owns, or is licensed to use or collaterally assign, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party,
(a) the conduct and operations of the businesses of each Credit Party and each
Restricted Subsidiary of each Credit Party does not infringe, misappropriate,
dilute, violate or otherwise impair any Intellectual Property owned by any other
Person and (b) no other Person has contested any right, title or interest of any
Credit Party or any Restricted Subsidiary of any Credit Party in, or relating
to, any Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

29



--------------------------------------------------------------------------------

3.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s or broker’s fee in connection with the transactions contemplated
hereby.

3.18 Insurance. Each of the Credit Parties and each of their respective
Restricted Subsidiaries and their respective Properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
any Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses of similar
size and character as the business of the Credit Parties and, to the extent
relevant, owning similar Properties in localities where such Person operates. As
of the Closing Date, a true and complete listing of such insurance, including
issuers, coverages and deductibles, has been provided to Agent.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party, is engaged in any joint venture or partnership
with any other Person. All issued and outstanding Stock and Stock Equivalents of
each of the Credit Parties, other than the Partnership, and each of their
respective Restricted Subsidiaries are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than, with respect
to the Stock and Stock Equivalents of the Borrowers (other than the Partnership)
and Subsidiaries of the Borrowers, those in favor of Agent, for the benefit of
the Secured Parties. All such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. As of
the Closing Date, all of the issued and outstanding Stock of each Credit Party
(other than Partnership), and each Subsidiary of each Credit Party is owned by
each of the Persons and in the amounts set forth in Schedule 3.19. Except as set
forth in Schedule 3.19, as of the Closing Date there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries. Set forth in Schedule 3.19 is a true and
complete organizational chart of Rentech and all of its Subsidiaries as of the
Closing Date.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the Closing Date,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Deposit Accounts and Other Accounts. Schedule 3.21 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name and address with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.22 Bonding. Except as set forth in Schedule 3.22, as of the Closing Date, no
Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it in excess of $500,000.

 

30



--------------------------------------------------------------------------------

3.23 Status of Partnership and Affiliates. Partnership and RNFC have not engaged
in any business activities and do not own any Property other than (i) in the
case of the Partnership, ownership of the Stock and Stock Equivalents of RNFC,
RNPLLC, RNPH and RNLLC and, after the date hereof, other Investments in
Subsidiaries, (ii) activities and contractual rights incidental to maintenance
of Partnership’s organizational existence and public company status and RNFC’s
limited partnership existence, and (iii) the entering into and performance of
its obligations under the Loan Documents and the Related Agreements to which it
is a party and other contractual obligations consistent with past practices of
Partnership or specifically permitted under the Loan Documents and the Related
Documents (collectively, the “Permitted Partnership Activities”). GP has not
engaged in any business activities and does not own any Property other than
(A) activities or Property relating to being the general partner of Partnership
in accordance with Section 7.5 of the Partnership Agreement, and (B) the
employer of employees or services to be provided, in each case, for the benefit
of each Borrower. RNHI does not own any Property other than ownership of the
Stock and Stock Equivalents of Partnership and GP.

3.24 Full Disclosure. None of the written statements (in each case, excluding
projected financial information and information of a general economic or
industry nature) contained in each exhibit, report, certificate, statement or
information furnished by or on behalf of any Credit Party or any of their
Subsidiaries in connection with the negotiation, documentation, or obligations
related to the Loan Documents or the transactions contemplated thereby, and
delivered to the Agent or the Lenders, contains any untrue statement or material
misstatement of fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, when taken as a whole and in
light of the circumstances under which they are made, not misleading in any
material respect as of the time when made or delivered. The projected financial
information furnished by or on behalf of any Credit Party or any of their
Subsidiaries in connection with the negotiation or documentation of the Loan
Documents, or obligations related to the Loan Documents or the transactions
contemplated thereby, and delivered to the Agent or the Lenders, was prepared in
good faith based upon assumptions believed to be reasonable at the time made, it
being understood that such projections may vary from actual results and such
variations may be material.

3.25 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
controlled Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
by virtue of such person being a director or owning voting shares or interests),
or acts, directly or indirectly, for or on behalf of, any person or entity on
the SDN List or a foreign government that is the target of U.S. economic
sanctions prohibitions such that the entry into, or performance under, this
Agreement or any other Loan Document would be prohibited under U.S. law.

 

31



--------------------------------------------------------------------------------

3.26 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their controlled Affiliates are in compliance with (a) the Trading with the
Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

ARTICLE IV

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP. Borrowers shall
deliver to Agent by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
such Fiscal Year, a copy of the annual report filed by Partnership with the
Securities and Exchange Commission in accordance with the Securities Exchange
Act of 1934, as amended, (the “Exchange Act”), which includes a copy of the
audited consolidated and consolidating balance sheets of Partnership and each of
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
and consolidating statements of income or operations, partners’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous periods as required by the Securities and Exchange
Commission, and accompanied by the report of any “Big Four” or other nationally
recognized independent public accounting firm reasonably acceptable to Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years for Borrowers, and (ii) not include any
explanatory paragraph expressing substantial doubt as to going concern status;
and

(b) within forty-five (45) days after the end of each Fiscal Quarter, a copy of
the quarterly report filed by Partnership with the Securities and Exchange
Commission in accordance with the Exchange Act which includes a copy of the
consolidated and consolidating financial information regarding Partnership and
its Subsidiaries, including (i) unaudited balance sheets as of the close of such
Fiscal Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year, all prepared in accordance with GAAP (subject to
normal year-end adjustments); and

 

32



--------------------------------------------------------------------------------

(c) as soon as available, but not later than sixty (60) days after the end of
each Fiscal Year, an annual operating plan for Partnership and its Subsidiaries,
on a consolidated and consolidating basis, approved by the GP for the following
Fiscal Year, which (i) includes a statement or a summary within the operating
plan of all of the material assumptions on which such plan is based,
(ii) includes quarterly balance sheets and a quarterly budget for the following
year and (iii) integrates sales, gross profits, operating expenses, operating
profit, cash flow projections and Borrowing projections, all prepared on the
same basis and in similar detail as that on which operating results are reported
(and in the case of cash flow projections, representing management’s good faith
estimates of future financial performance based on historical performance).

4.2 Certificates; Other Information. Borrowers shall furnish to Agent by
Electronic Transmission:

(a) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail and the same form as filed with the SEC, signed by a
Responsible Officer of Borrower Representative, describing the operations and
financial condition of the Credit Parties and their Subsidiaries for the Fiscal
Quarter and the portion of the Fiscal Year then ended (or for the Fiscal Year
then ended in the case of annual financial statements) and (ii) a report setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the most
recent projections for the current Fiscal Year and discussing the reasons for
any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a) and 4.1(b) above, a fully and properly completed compliance
certificate in the form of Exhibit 4.2(b) (a “Compliance Certificate”),
certified on behalf of Borrowers by a Responsible Officer of Borrower
Representative;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;

 

33



--------------------------------------------------------------------------------

(e) from time to time, if Agent determines that obtaining appraisals over any
Owned Real Estate subject to a Mortgage is necessary in order for Agent or any
Lender to comply with applicable laws or regulations (including any appraisals
required to comply with FIRREA), Agent may, or may require the Borrowers to, in
either case at the Borrowers’ expense, obtain, from appraisers reasonably
satisfactory to Agent, the appraisals necessary for such Lender or Agent to
comply with such applicable laws or regulations;

(f) no later than 90 days after the end of each Fiscal Year, if requested by
Agent, annual insurance reports (summarizing insurance coverage at the end of
such Fiscal Year) of the Credit Parties and their Restricted Subsidiaries in
form and substance satisfactory to Agent;

(g) together with each delivery of financial statements pursuant to
Section 4.1(b), a certificate of a Responsible Officer of the Borrower
Representative setting forth in reasonable detail any Margin Stock owned by each
Credit Party and each Subsidiary of each Credit Party as of the last day of such
Fiscal Quarter; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs, of any Credit Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, perfection
certificates and other information as Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 4.1(a) or (b) or
Section 4.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Partnership posts such documents, or provides a link thereto on Partnership’s
website on the Internet at the website address listed on Schedule 4.2, (ii) on
which such documents are posted on Partnership’s behalf on an Internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent), or (iii) on
which Borrower Representative provides to Agent by electronic mail electronic
versions (i.e., soft copies) of such documents (delivery of the Compliance
Certificates required to be delivered pursuant to Section 4.2(b) also being
deemed delivered on such date if included within such electronic mail under this
clause (iii)); provided, Borrower Representative shall upon the request of Agent
provide to Agent paper copies of any such electronically delivered Compliance
Certificates); provided further, that Borrower Representative shall notify Agent
(by facsimile or electronic mail) of the posting of any such documents pursuant
to clause (i) or (ii) above and provide to Agent by electronic mail electronic
versions (i.e., soft copies) of such documents, and Agent hereby agrees that it
shall use reasonable commercial efforts to post such documents received pursuant
to this clause (iii) on Borrowers’ behalf to a commercial, third-party or other
website sponsored by Agent and notify the Lenders of such posting. Except as
expressly provided in the foregoing clause (iii), Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
any Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

4.3 Notices. Borrowers shall notify promptly Agent of each of the following (and
in no event later than three (3) Business Days after a Responsible Officer
becomes aware thereof unless otherwise specified below):

 

34



--------------------------------------------------------------------------------

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority that has resulted or would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $5,000,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any other
Loan Document, any Related Agreement;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law that would
reasonably be expected to result, either individually or in the aggregate, in
Material Environmental Liabilities, (ii)(A) unpermitted Releases, (B) the
existence of any condition that could reasonably be expected to result in
violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) and (C) above,
in the aggregate for all such clauses, would reasonably be expected to result in
Material Environmental Liabilities, (iii) the receipt by any Credit Party of
notification that any Property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would have a reasonable likelihood of resulting in Material
Environmental Liabilities;

(f) (i) on or prior to any filing by any Credit Party of any notice of any
reportable event under Section 4043(b) of ERISA or intent to terminate any Title
IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any Credit Party knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any Credit Party knows or has reason to know
that an ERISA Event has occurred, a notice describing such ERISA Event (other
than any ERISA Event described on Schedule 3.7), and any action that any ERISA
Affiliate proposes to take with respect thereto, together with a copy of any
notices received from or filed with the PBGC, IRS, Multiemployer Plan or other
Benefit Plan pertaining thereto;

 

35



--------------------------------------------------------------------------------

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Restricted Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary;

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Credit Party and (ii) the
creation of any Contractual Obligation of any Credit Party, or the receipt of
any request directed to any Credit Party, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which, in the case of either clause (i) or (ii), would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(l) any Disposition by a Credit Party or the occurrence of any Event of Loss
suffered by any Credit Party, in each case where (i) the Net Proceeds received
or expected to be received is greater than $20,000,000 or if (ii) such
individual or series of Disposition or Event of Loss involves a material portion
of the Primary Assets;

(m) not less than three (3) Business Days prior to the proposed formation of a
Joint Venture in accordance with Section 5.4, a completed and executed Joint
Venture Certificate for such proposed investment;

(n) the incurrence of any Indebtedness permitted under Sections 5.5(b) and
5.5(f);

(o) promptly following the execution or receipt of any waiver, supplement,
modification or amendment of Section 9.02(b)(ii) or Schedule 9.02 of the
Acquisition Agreement or any provision or defined term in the Acquisition
Agreement that relates to the Additional Indemnity Escrow Amount (as defined in
the Acquisition Agreement) or the obligation of Seller to indemnify in an amount
up to the Cap or the Reduced Cap (as each term is defined in the Acquisition
Agreement); and

(p) any notice delivered to any Borrower or sent by or on behalf of any Borrower
with respect to the Second Lien Note Documents (including a copy of any such
notice).

 

36



--------------------------------------------------------------------------------

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of Borrower Representative, setting
forth details of the occurrence referred to therein, and stating what action
Borrowers or other Person proposes to take with respect thereto and at what
time. Each notice under Section 4.3(a) shall describe with particularity any and
all clauses or provisions of this Agreement or other Loan Document that have
been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to Borrowers’
Restricted Subsidiaries, in connection with transactions permitted by Section
5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) preserve or renew all of its registered Trademarks the non-preservation of
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(d) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Restricted Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Restricted Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the Property and businesses of the
Credit Parties and such Restricted Subsidiaries (including policies of life,
fire, theft, product liability, public liability, Flood Insurance, property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of Borrowers) of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Credit Parties and (ii) cause all such insurance relating
to any Property or business of any Credit Party to name Agent as additional
insured or

 

37



--------------------------------------------------------------------------------

lenders loss payee, as appropriate. All policies of insurance on real and
personal property of the Credit Parties will contain an endorsement, in form and
substance acceptable to Agent, showing loss payable to Agent (Form CP 1218 or
equivalent and naming Agent as lenders loss payee) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 30 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the Credit Parties or any other Person shall affect the right of Agent to
recover under such policy or policies of insurance in case of loss or damage.
Each Credit Party shall direct all present and future insurers under its “All
Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon review of
each Credit Party’s risk profile, to require additional forms and limits of
insurance. Notwithstanding the requirement in clause (i) above, Federal Flood
Insurance shall not be required for any Real Estate that is not located in a
Special Flood Hazard Area. If any Real Estate is located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program, the Credit Parties shall obtain flood insurance for such Real
Estate in such total amount as the Agent may from time to time require.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including Flood Insurance), Agent may, with
notice to Borrower Representative, purchase insurance (including Flood
Insurance) at the Credit Parties’ expense to protect Agent’s and Lenders’
interests, including interests in the Credit Parties’ and their Restricted
Subsidiaries’ properties. This insurance may, but need not, protect the Credit
Parties’ and their Restricted Subsidiaries’ interests. The coverage that Agent
purchases may not pay any claim that any Credit Party or any Restricted
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Restricted Subsidiary in connection with said Property.
Borrowers may later cancel any insurance purchased by Agent, but only after
providing Agent with evidence that there has been obtained insurance as required
by this Agreement. If Agent purchases insurance, the Credit Parties will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance shall be added to the Obligations.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations
and liabilities, including:

(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person.

 

38



--------------------------------------------------------------------------------

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents or in any
instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Restricted Subsidiaries is bound, or to which it or
any of its Property is subject, including the Related Agreements, except where
the failure to pay, discharge or perform would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien (other
than any Permitted Lien) with respect to, or the involuntary termination of any
underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Restricted Subsidiaries to maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Person. Each
Credit Party shall, and shall cause each of its Restricted Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof):
(a) provide access to such property to Agent and any of its Related Persons, as
frequently as Agent determines to be appropriate; and (b) permit Agent and any
of its Related Persons to conduct field examinations, audit, inspect, and make
extracts and copies (or take originals if reasonably necessary) from all of such
Credit Party’s books and records, and evaluate and make physical verifications
and appraisals of the Inventory and other Collateral in any manner and through
any medium that Agent considers advisable, in each instance, at the Credit
Parties’ expense; provided (1) if no Default or Event of Default exists, such
audits and inspections shall be limited to one per Fiscal Year and (2) the
Credit Parties shall only be obligated to reimburse Agent for the expenses of
one such field examination, audit and inspection per calendar year or more
frequently if an Event of Default has occurred and is continuing. Any Lender may
accompany Agent or its Related Persons in connection with any inspection at such
Lender’s expense.

4.10 Use of Proceeds. Borrowers shall use the proceeds of the Revolving Loans
solely to repay interest, fees and other amounts due or outstanding under the
Existing Indebtedness, and to fund working capital, capital expenditures and
other general corporate purposes not in contravention of any Requirement of Law
and not in violation of this Agreement.

 

39



--------------------------------------------------------------------------------

4.11 Cash Management Systems. As soon as reasonably practicable but in any event
within 90 days from the Closing Date (with extensions approved by Agent in its
sole discretion), each Credit Party shall enter into, and cause each depository
or securities intermediary to enter into, Control Agreements with respect to
each deposit, securities or similar account maintained by such Person as of the
Closing Date (other than deposit accounts that constitute (i) Excluded Deposit
Accounts (as defined in the Guaranty and Security Agreement) and (ii) the
deposit accounts described on Schedule 4.11 with balances not to exceed the
amounts set forth therein). Any deposit, securities or similar account (other
than Excluded Deposit Accounts (as defined in the Guaranty and Security
Agreement) opened by any Credit Party after the Closing Date shall be subject to
a Control Agreement.

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a collateral access agreement from each landlord, sublandlord
or licensor, as applicable, for each material Real Estate Lease (other than the
Niota Arrangement), which agreements shall provide for, among other things,
(a) a waiver by such landlord, sublandlord or licensor of its interest in the
Collateral, and (b) permission for Agent to access the subject Leased Real
Estate for the purposes of collecting, selling, disposing, removing or otherwise
handling any Collateral located thereon, which agreements shall otherwise be
reasonably satisfactory in form and substance to Agent. Other than with respect
to the Niota Arrangement, each Credit Party shall use commercially reasonable
efforts to obtain bailee waivers from the bailee in possession of any material
Collateral with respect to each location where such Collateral is stored or
located (other than warehouses where distributors of Credit Parties store
products), which agreement shall be reasonably satisfactory in form and
substance to Agent. If requested by Agent, the Credit Parties shall use
commercially reasonable efforts to deliver mortgagee waivers, as applicable,
that in each case are reasonably satisfactory in form and substance to Agent.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports (in each case, excluding projected financial information and information
of a general economic or industry nature) furnished to Agent or the Lenders do
not contain any untrue statement of a material fact and do not omit to state any
material fact or any fact necessary to make the statements contained therein,
when taken as a whole and not misleading in any material respect and in light of
the circumstances in which made or delivered, and will promptly disclose to
Agent and the Lenders and correct any defect or error that may be discovered
therein or in any Loan Document or in the execution, acknowledgement or
recordation thereof.

 

40



--------------------------------------------------------------------------------

(b) Promptly upon request by Agent, subject to the Intercreditor Agreement, the
Credit Parties shall (and, subject to the limitations hereinafter set forth,
shall cause each of their Restricted Subsidiaries to) take such additional
actions and execute such documents as Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
or any other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the Properties, rights or interests covered by any
of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Required Lenders, the Credit Parties
shall cause each of their Domestic Subsidiaries (other than Excluded
Subsidiaries) to guaranty the Obligations and to cause each such Subsidiary to
grant to Agent, for the benefit of the Secured Parties, a security interest in,
subject to the limitations set forth herein and in the Collateral Documents, all
of such Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by Required Lenders, each Credit Party shall, and
shall cause each of its Domestic Subsidiaries (other than Excluded Subsidiaries)
to, pledge all of the Stock and Stock Equivalents of each of its Domestic
Subsidiaries (other than Excluded Subsidiaries) and First Tier Foreign
Subsidiaries (provided that with respect to any First Tier Foreign Subsidiary,
such pledge shall be limited to sixty-five percent (65%) of such Foreign
Subsidiary’s outstanding voting Stock and Stock Equivalents and one hundred
percent (100%) of such Foreign Subsidiary’s outstanding non-voting Stock and
Stock Equivalents) in each instance, to Agent, for the benefit of the Secured
Parties, to secure the Obligations. The Credit Parties shall deliver, or cause
to be delivered, to Agent, appropriate resolutions, secretary certificates,
certified Organization Documents and, if requested by Agent, legal opinions
relating to the matters described in this Section 4.13. (which opinions shall be
in form and substance reasonably acceptable to Agent and, to the extent
applicable, substantially similar to the opinions delivered on the Closing
Date), in each instance with respect to each Credit Party formed or acquired
after the Closing Date. In connection with each pledge of Stock and Stock
Equivalents, the Credit Parties shall deliver, or cause to be delivered, to
Agent, irrevocable proxies and stock powers or assignments, as applicable, duly
executed in blank. In the event any Credit Party or any Domestic Subsidiary
(other than an Excluded Subsidiary) acquires any Real Estate with a fair market
value in excess of $2,000,000 for any individual property or $5,000,000 in the
aggregate for all such properties, such Person shall promptly (and in any event
within 30 days of such acquisition) execute or deliver, or cause to be executed
or delivered, to Agent, (I) an appraisal complying with FIRREA and otherwise in
form and substance reasonably satisfactory to Agent, (II) within forty-five
(45) days of receipt of notice from Agent that the subject property is located
in a Special Flood Hazard Area, Federal Flood Insurance as required by
Section 4.6(a), (III) with respect to Real Estate owned by such Person, a fully
executed Mortgage, in form and substance reasonably satisfactory to Agent,
together with an A.L.T.A. lender’s title insurance policy issued by a title
insurer reasonably satisfactory to Agent, in form and substance and in an amount
reasonably satisfactory to Agent, insuring that the Mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all Liens (other than Liens permitted under Sections 5.1(a)(ii), (c), (d), (g),
(k) and (p), and containing such endorsements and other coverages reasonably
required by Agent, (IV) if required in addition to the Mortgage, a UCC fixture
filing in form and substance reasonably satisfactory to Agent; (V) tenant
estoppel(s) and subordination, non-disturbance and attornment agreement(s), in
form and substance reasonably satisfactory to Agent, in the event the subject
property is leased from such Credit Party to other part(ies); (VI) an “insured
closing letter” from the insurance company issuing the A.L.T.A. lender’s title
insurance policy, to the extent reasonably required by Agent; (VII) an opinion
from counsel in the state where the subject property is located which provides,
among other things, that the Mortgage is in proper form to create a valid and
enforceable lien upon the subject property;

 

41



--------------------------------------------------------------------------------

(VIII) an A.L.T.A. survey performed within sixty (60) days of the acquisition of
such property, certified to Agent and such other parties requested by Agent, and
performed by a licensed surveyor in the State where the subject property is
located, which A.L.T.A. survey shall contain “Table A” items 1-4, 6, 7(a),
7(b)(1), 7(b)(2), 7(c), 8-9, 11, 13, 14, 16, and 18; and (IX) an environmental
site assessment prepared by a qualified firm reasonably acceptable to Agent, in
form and substance satisfactory to Agent. In addition to the obligations set
forth in Sections 4.6(a) and 4.13(II) above, within forty-five (45) days after
written notice from Agent to the Credit Parties that any Real Estate is located
in a Special Flood Hazard Area, the Credit Parties shall satisfy the Federal
Flood Insurance requirements of Section 4.6(a).

(c) Without limiting the generality of the foregoing, to the extent reasonably
necessary to maintain the continuing priority of the Lien of any existing
Mortgages as security for the Obligations in connection with any Incremental
Revolving Commitments, as determined by Agent in its reasonable discretion, the
applicable Credit Party to any Mortgages shall within thirty (30) days of such
incurrence (or such later date as agreed by Agent) (i) enter into and deliver to
Agent, at the direction and in the reasonable discretion of Agent, a mortgage
modification or new Mortgage in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to Agent, (ii) cause to be
delivered to Agent for the benefit of the Secured Parties an endorsement to the
title insurance policy, date down(s) or other evidence reasonably satisfactory
to Agent insuring that the priority of the Lien of the Mortgages as security for
the Obligations has not changed and confirming or insuring that since the
issuance of the title insurance policy there has been no change in the condition
of title and there are no intervening liens or encumbrances which may then or
thereafter take priority over the Lien of the Mortgages (other than those
expressly permitted by Section 5.1(c) and 5.1(g)) and (iii) deliver, at the
request of Agent, to Agent or all other relevant third parties, all other items
reasonably necessary to maintain the continuing priority of the Lien of the
Mortgages as security for the Obligations.

4.14 Environmental Matters.

(a) Each Credit Party shall, and shall cause each of its Restricted Subsidiaries
to, comply and maintain all Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with all applicable Environmental
Laws (including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Environmental
Liability. Without limiting the foregoing, if an Event of Default under Sections
7.1(a), 7.1(f) or 7.1(g) has occurred and is continuing, then, within 30 days
after receipt of a written request from Agent, each Credit Party shall provide
access to the Real Estate to Agent and any of its Related Persons in order to
perform one environmental assessment during the term of this Agreement (at
Agent’s expense) including, where appropriate, subsurface sampling of soil and
groundwater.

(b) The Credit Parties shall not take any action that would reasonably result in
a loss of indemnification from ExxonMobil Oil Corporation relating to the
Gypstacks at the Texas facility under the provisions of the Asset Purchase
Agreement dated as of September 10, 1998 (the “1998 APA”) by and between Mobil
Oil Corporation, a New York corporation (as predecessor-in-interest to
ExxonMobil Oil Corporation), and Agrifos Fertilizer L.P., a Texas limited
partnership, except where the loss in indemnification would not reasonably be
expected to result in a Material Environmental Liability.

 

42



--------------------------------------------------------------------------------

(c) The Credit Parties shall maintain compliance with Environmental Laws,
including with respect to any disposal of any waste materials, at Gypstack
No. 1, except where the failure to comply would not reasonably be expected to,
individually or in the aggregate, result in a Material Environmental Liability.

(d) The Credit Parties shall make commercially reasonable efforts to require
ExxonMobil Oil Corporation to accept control of Gypstack No. 1 after Borrowers
tender the stack for closure.

(e) Upon the request of Agent, which request shall not be made prior to 18
months following the Closing Date and shall not be made more than once for each
12-month period thereafter except in circumstances where Credit Parties have a
good faith belief that a violation of Environmental Laws or release of a
Hazardous Substance may have occurred that could result in a Material
Environmental Liability, an environmental consulting firm engaged by Borrowers
and reasonably acceptable to Agent shall conduct an audit, the scope of which
shall be reasonably acceptable to Agent, of the relevant Property relating to
Credit Parties’ environmental, health and safety (“EHS”) compliance with
applicable Environmental Laws and good EHS management practices at such
location; provided that, this Section 4.14(e) shall only apply if an
environmental assessment has not been completed by Agent in accordance with
Section 4.14(a) in the last twelve (12) months. The audit findings shall be
transmitted to Agent in form and substance reasonably acceptable to Agent within
sixty (60) days or a reasonable period thereafter.

4.15 Post-Closing Obligations. As a material inducement to Agent and Lenders
entering into and performing their respective obligations under this Agreement,
each Borrower hereby agrees to complete delivery or performance of each item set
forth on Schedule 4.15 hereto on or prior to the date indicated with respect
thereto on Schedule 4.15 (as each may be extended by Agent in its sole
discretion).

ARTICLE V

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Restricted Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) any Lien (i) existing on the Property of a Credit Party or a Restricted
Subsidiary of a Credit Party on the Closing Date and set forth in Schedule 5.1
securing Indebtedness outstanding on such date and permitted by Section 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 5.5(c), or (ii) securing Indebtedness
permitted under Section 5.5(b), so long as such Liens are subject to the terms
of the Intercreditor Agreement;

 

43



--------------------------------------------------------------------------------

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar statutory Liens arising in the Ordinary Course of
Business which are not delinquent for more than ninety (90) days or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently prosecuted, which proceedings have the effect
of preventing the forfeiture or sale of the Property subject thereto and for
which adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens not constituting
an Event of Default under Section 7.1(h);

(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary use and conduct of the businesses of any Credit Party or any
Restricted Subsidiary of any Credit Party on such Property;

(h) Liens on any Property acquired or held by any Credit Party or any Restricted
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under Section 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within thirty (30) days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;

(i) Liens securing Capital Lease Obligations permitted under Section 5.5(d);

(j) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

 

44



--------------------------------------------------------------------------------

(k) leases, subleases or licenses (by a Credit Party or any Restricted
Subsidiary of a Credit Party as lessor, sublessor or licensor) to third parties
in the Ordinary Course of Business not interfering with the business of the
Credit Parties or any of their Restricted Subsidiaries;

(l) Liens in favor of collecting banks arising under Section 4-210 of the UCC
or, with respect to collecting banks located in the State of New York, under
Section 4-208 of the UCC;

(m) Liens (i) (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits or
(ii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by any Borrower or any Restricted Subsidiary of any Borrower
in the Ordinary Course of Business;

(o) Liens arising in connection with the Permitted Sale/Leaseback Transactions;

(p) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(q) Liens existing on any Property prior to the acquisition thereof by any
Credit Party or any of its Restricted Subsidiaries or existing on any Property
of any Person that becomes a Credit Party or Restricted Subsidiary after the
Closing Date prior to the time such Person becomes a Credit Party or Restricted
Subsidiary; provided, that (i) such Liens are not created in contemplation of or
in connection with such acquisition or such Person becoming a Credit Party or
Restricted Subsidiary, as applicable, (ii) such Liens shall not apply to any
other Property of such Credit Party or any of its other Restricted Subsidiaries,
(iii) such Liens shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Credit Party or
Restricted Subsidiary, as applicable, and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof, and (iv) the debt secured by such Lien is debt permitted under
Section 5.5(g) hereof;

(r) other Liens securing liabilities in an aggregate amount, together with
Indebtedness subject to Liens permitted under Section 5.1(t), not to exceed the
greater of (a) $10,000,000 and (b) 5.0% of Partnership’s Consolidated Net
Tangible Assets at the time of such incurrence;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

 

45



--------------------------------------------------------------------------------

(t) Liens on and pledges of the equity interests of any Unrestricted Subsidiary
or any Joint Venture owned by any Credit Party to the extent securing
Non-Recourse Debt or other Indebtedness of such Unrestricted Subsidiary or Joint
Venture, in an aggregate amount, together with Indebtedness subject to Liens
permitted under Section 5.1(r), not to exceed the greater of (a) $10,000,000 and
(b) 5.0% of Partnership’s Consolidated Net Tangible Assets at the time of such
incurrence;

(u) Liens securing any insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any assets or
property other than the insurance being acquired with such financing, the
proceeds thereof and any unearned or refunded insurance premiums related
thereto;

(v) Liens solely on any cash earnest money deposits made by Partnership or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement specifically related to a transaction not prohibited by this
Agreement; and

(w) Liens permitted by the Agreement, dated November 1, 2010, between Northern
Illinois Gas Company, d/b/a Nicor Gas Company and Rentech Nitrogen, LLC
(formerly known Rentech Energy Midwest Corporation), as such agreement may be
amended, restated, modified, supplemented and/or replaced from time to time;
provided that any such amendment is not materially more disadvantageous to the
Credit Parties and their Restricted Subsidiaries than the agreement in effect on
the date of this Agreement.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of (whether in one or
a series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse), except:

(a) dispositions of (i) Inventory in the Ordinary Course of Business, or worn
out or surplus equipment or materials, or (ii) assets acquired pursuant to a
Permitted Business Acquisition which assets are not used or useful to the core
of principal business of Borrowers and their respective Subsidiaries;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8(b);
provided; that (i) at the time of any such disposition, no Event of Default
shall exist or shall result from such disposition, (ii) not less than 75% of the
aggregate sales price from such disposition shall be paid in cash, and (iii) the
aggregate fair market value of all assets so sold by the Credit Parties and
their Restricted Subsidiaries, together, shall not exceed in any Fiscal Year
$20,000,000; provided, that (A) if the aggregate amount of asset dispositions
made in any Fiscal Year shall be less than $20,00,000 (before giving effect to
any carryover), then the amount of such shortfall may be added to the amount of
asset dispositions permitted under this Section 5.2(b) for the immediately
succeeding Fiscal Year (but not any subsequent Fiscal Year), and (B) in
determining whether any amount of asset dispositions is available for carryover,
the amount expended in any Fiscal Year shall first be deemed to be from the
amount allocated to such Fiscal Year before giving effect to any amount carried
over from the immediately preceding Fiscal Year;

 

46



--------------------------------------------------------------------------------

(c) dispositions of Cash Equivalents;

(d) transactions permitted under Section 5.1(k);

(e) the Permitted Sale/Leaseback Transactions;

(f) dispositions from (i) a Borrower to another Borrower, (ii) from any
Subsidiary of a Borrower to any Borrower or other Wholly-Owned Subsidiary that
is not an Unrestricted Subsidiary of any Borrower, or (iii) dispositions the
Borrowers reasonably deem necessary to enable Partnership to dispose of assets
to a Restricted Subsidiary to continue to qualify as a partnership for U.S.
federal income tax purposes;

(g) dispositions of carbon credits in excess of the amount of carbon credits
that the Credit Parties reasonably foresee as necessary for the future operation
of the businesses of the Credit Parties;

(h) a disposition in the form of a long-term lease or license by RNLLC to a
third party of approximately ten acres of the property located at 16675 U.S.
Route 20 West, East Dubuque, Illinois (the “Illinois Property”) as well as
easements, utility lines and other rights of way (the “Property Rights”) by
RNLLC to one or more third parties with respect to the Illinois Property (it
being acknowledged and agreed that the foregoing dispositions shall be deemed to
be taken in the Ordinary Course of Business of RNLLC for purposes of
Section 5.1(k)); provided, that (i) such lease and Property Rights shall not
interfere with the operations of RNLCC on such property, and (ii) such lease and
Property Rights shall not be materially adverse to the Lenders;

(i) dispositions in the form of (x) easements granted by any Credit Party in
form, substance and location reasonably satisfactory to Agent over the real
property owned by such Credit Party; provided, that (i) such easements shall not
interfere in any material respect with the operations of Borrowers on such
property or materially reduce the use or value of such property, and
(ii) Borrowers shall have received the prior written consent of Agent to the
final version of such easements, (y) certain easements contemplated to be
granted by RNPLLC to the counterparty notified to the Administrative Agent prior
to the Closing Date for the construction, operation, maintenance, repair and
removal of underground pipelines at the Pasadena, Texas Property for the
transportation of hydrocarbons and related appurtenances, and (z) certain
easements contemplated to be granted to RNPLLC to the counterparty notified to
the Administrative Agent prior to the Closing Date for the construction,
maintenance, repair, replacement and operation of dredge material and/or water
distribution pipelines and related appurtenances at the Pasadena, Texas Property
so long as, in the case of each of clauses (y) and (z), such easements granted
do not interfere in any material respect with the operations of RNPLLC on the
Pasadena, Texas property or materially reduce the use or value of such property;
and

(j) dispositions of Unrestricted Subsidiaries.

 

47



--------------------------------------------------------------------------------

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, merge, consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except Permitted Business Acquisitions and except upon (in the case of such
mergers, consolidations, conveyances, transfers, leases or other dispositions
involving an amount in excess of $25,000,000) not less than three (3) Business
Days prior written notice to Agent, (a) any Borrower may merge with, or dissolve
or liquidate into any other Borrower, (b) any Credit Party (other than a
Borrower) or Restricted Subsidiary of any Borrower may merge with, or dissolve
or liquidate into, any Borrower or a Wholly-Owned Subsidiary of any Borrower
which is a Domestic Subsidiary (provided that, if any party to any such
transaction is a Credit Party, the surviving entity of such transaction shall be
a Credit Party), provided that such Borrower or such Wholly-Owned Subsidiary
which is a Domestic Subsidiary but not an Unrestricted Subsidiary shall be the
continuing or surviving entity and all actions required to maintain perfected
Liens on the Stock of the surviving entity and other Collateral in favor of
Agent, shall have been completed, and (c) any Foreign Subsidiary may merge with
or dissolve or liquidate into another Foreign Subsidiary provided if a First
Tier Foreign Subsidiary is a constituent entity in such merger, dissolution or
liquidation, either such First Tier Foreign Subsidiary shall be the continuing
or surviving entity or the resulting First Tier Foreign Subsidiary shall comply
with the applicable requirements of Section 4.13.

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to (i) purchase or acquire
any Stock or Stock Equivalents, or any obligations or other securities of, or
any interest in, any Person, including the establishment or creation of a
Subsidiary, or (ii) make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including by way of merger, consolidation or other
combination or (iii) make or purchase, any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including any
Borrower, any Affiliate of any Borrower or any Subsidiary of any Borrower (the
items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments by any Credit Party in any other Credit Party (including newly
created Restricted Subsidiaries permitted and subject to the terms hereunder);

(c) loans and advances to employees of GP or any Credit Party in the Ordinary
Course of Business not to exceed $100,000 in the aggregate at any time
outstanding;

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers; and

 

48



--------------------------------------------------------------------------------

(f) Investments consisting of non-cash loans made by Partnership to officers,
directors and employees of GP or a Credit Party which are used by such Persons
to purchase simultaneously Stock or Stock Equivalents of Partnership;

(g) Investments existing on the Closing Date and set forth on Schedule 5.4;

(h) Investments comprised of Contingent Obligations expressly permitted by
Section 5.9;

(i) Permitted Business Acquisitions;

(j) Investments made with the proceeds of issuances of the Stock of Partnership
or the consideration for which consists of the issuance by Partnership of Stock
in Partnership;

(k) Investments in Joint Ventures; provided, that (i) at the time of such
Investment, (A) the Payment Conditions shall have been satisfied, and (B) no
Default or Event of Default shall have occurred and be continuing; provided,
that if a Default has occurred and is continuing and the applicable Credit Party
or Restricted Subsidiary has entered into a contractual agreement with a third
party with respect to such Joint Venture prior to the occurrence of such
Default, then the Investment may be made, and (ii) if any such Joint Venture has
outstanding Indebtedness at the time of such Investment, either (A) all such
Indebtedness is Non-Recourse Debt, or (B) all such Indebtedness of such Joint
Venture that is recourse to the Partnership or any of the other Credit Parties
(which shall include all Indebtedness of such Joint Venture for which
Partnership or any of the other Credit Parties may be directly or indirectly,
contingently or otherwise, obligated to pay, whether pursuant to the terms of
such Indebtedness, by law or pursuant to any guarantee, including any
“claw-back,” “make-well” or “keep-well” arrangement) would, at the time such
Investment is made, be permitted under Section 5.5;

(l) other Investments in an outstanding aggregate amount at any time not
exceeding $10,000,000 in the aggregate in any Fiscal Year of Borrowers;
provided, that (i) if the aggregate amount of Investments made in any Fiscal
Year shall be less than $10,000,000 (before giving effect to any carryover),
then the amount of such shortfall may be added to the amount of Investments
permitted under this Section 5.4(l) for the immediately succeeding Fiscal Year
(but not any subsequent Fiscal Year), and (ii) in determining whether any amount
of Investments is available for carryover, the amount expended in any Fiscal
Year shall first be deemed to be from the amount allocated to such Fiscal Year
before giving effect to any amount carried over from the immediately preceding
Fiscal Year.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

 

49



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrowers under (i) the Indenture Notes (as defined in
the Intercreditor Agreement) and (ii) any Additional Second Lien Debt Facility
(as defined in the Intercreditor Agreement) in each case incurred after the
Closing Date, so long as, at the time of incurrence, the Secured Leverage Ratio
would be less than 3.75 to 1.00 as of the most recently completed period of four
fiscal quarters for which the financial statements and certificates required by
Sections 4.1(a) or 4.1(b), as the case may be, and Section 4.2(b) have been
delivered, on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the application of proceeds thereof (the “Second Lien Cap”) and
(iii) any Permitted Refinancing of such Indebtedness;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed the greater of (i) $10,000,000 in the aggregate
at any time outstanding and (ii) 5.0% of Partnership’s Consolidated Net Tangible
Assets, consisting of Capital Lease Obligations or secured by Liens permitted by
Section 5.1(h);

(e) unsecured intercompany Indebtedness permitted pursuant to Section 5.4(b);

(f) Subordinated Indebtedness and Senior Unsecured Indebtedness, in each case so
long as at the time of incurrence, the Fixed Charge Coverage Ratio would be at
least 2.00 to 1.0 as of the most recently completed period of four fiscal
quarters for which financial statements and certificates required by Sections
4.1(a) or 4.1(b), as the case may be, and Section 4.2(b) have been delivered, on
a pro forma basis, after giving effect to the incurrence of such Indebtedness
and the application of proceeds thereof and Permitted Refinancings thereof;

(g) any Indebtedness of any Credit Party or any Restricted Subsidiary that is
assumed to finance the cost of Permitted Business Acquisitions to the extent all
such Indebtedness at any one time outstanding does not exceed $10,000,000;

(h) Guarantees of any Credit Party in respect of Indebtedness otherwise
permitted hereunder of any Credit Party;

(i) any Indebtedness arising from judgments or decrees not deemed to be a
Default or Event of Default under Section 7.1(h);

(j) unsecured Indebtedness in respect of loans from a Governmental Authority in
connection with economic development or incentive or alternative energy programs
in an aggregate principal amount not in excess of $2,500,000 at any time
outstanding;

(k) other Indebtedness not exceeding in the aggregate at any time outstanding
not to exceed the greater of (i) $30,000,000 and (ii) 10% of Partnership’s
Consolidated Net Tangible Assets;

(l) Indebtedness in respect of bid, performance, surety and similar bonds issued
for the account of Partnership and any of its Subsidiaries in the ordinary
course of business, including guarantees and obligations of Partnership or any
of its Subsidiaries with respect to letters of credit supporting such
obligations (in each case other than an obligation for borrowed money);

 

50



--------------------------------------------------------------------------------

(m) Indebtedness of Partnership or any Subsidiary of Partnership consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements, including long-term off-take contracts for hydrocarbons,
incurred in the ordinary course of business;

(n) Indebtedness issued by any Credit Party or any of their respective
Restricted Subsidiaries to any current, future or former director, officer,
consultant or employee of Partnership, GP, any direct or indirect parent of
Partnership or any Restricted Subsidiary of Partnership, or their estates or the
beneficiaries of such estates to finance the purchase, redemption, acquisition
or retirement for value of equity interests in an aggregate principal amount at
any time outstanding not to exceed $5,000,000 at any time outstanding; and

(o) the Supplemental Purchase Price.

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, enter into any
transaction with any Affiliate of any Borrower or of any such Restricted
Subsidiary (an “Affiliate Transaction”), except:

(a) as expressly permitted by this Agreement; or

(b) pursuant to the reasonable requirements of the business of such Credit Party
or such Restricted Subsidiary upon fair and reasonable terms no less favorable
to such Credit Party or such Restricted Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of any
Borrower or such Restricted Subsidiary and, to the extent any such transaction
involves an amount in excess of $5,000,000, the terms of which are disclosed in
writing to Agent.

Notwithstanding the foregoing, the following items will not be deemed to be an
Affiliate Transaction and, therefore will not be subject to the provisions
above:

(i) any employment, equity award, equity option or equity appreciation agreement
or plan, or any consulting, service or termination agreement, or any customary
indemnification arrangement or agreement, entered into by the Credit Parties or
any of their Restricted Subsidiaries in the ordinary course of business, and any
payments or other awards made pursuant to any of the foregoing;

(ii) transactions between or among any of Partnership and/or the other Credit
Parties;

(iii) contracts, instruments or other agreements or arrangements, and
transactions effected in accordance therewith, in each case as such contracts,
instruments or other agreements or arrangements are in effect on the date of
this Agreement, and any amendment or replacement of any of such agreements so
long as such amendment or replacement agreement is not materially more
disadvantageous to the Credit Parties than the agreement so amended or replaced
as in effect on the date of this Agreement as determined by Partnership in good
faith;

 

51



--------------------------------------------------------------------------------

(iv) customary compensation, indemnification and other benefits made available
to current, former and future officers, directors or employees of Partnership or
a Credit Party, GP or any direct or indirect parent of Partnership, including
reimbursement or advancement of out-of-pocket expenses and provisions of
officers’ and directors’ liability insurance;

(v) sales of equity interests in Partnership (other than Disqualified Stock) to
Affiliates of Partnership and any agreement that provides customary registration
rights to the equity holders of Partnership or any direct or indirect parent of
Partnership and the performance of such agreements;

(vi) reimbursement of expenses incurred by GP in operating the business and
operations of Partnership, including payments to GP and its directors and
officers as indemnification payments, in each case in accordance with the
Partnership Agreement as in effect on the date of this Agreement and as may be
amended, provided that any such amendment is not materially more disadvantageous
to the Credit Parties than the Partnership Agreement in effect on the date of
this Agreement;

(vii) in the case of operational contracts, any such contracts that are entered
into in the ordinary course of business on terms substantially similar to those
contained in similar contracts entered into by Partnership or any of the other
Credit Parties with third parties or otherwise on terms not materially less
favorable to Partnership and the other Credit Parties taken as a whole than
those that would be available in a transaction with an unrelated third party in
the view of Partnership;

(viii) any guarantee by any direct or indirect parent of Partnership of
Indebtedness or other obligations of Partnership or any of the other Credit
Parties (which Indebtedness or obligation is not prohibited by this Agreement);

(ix) transactions with Affiliates solely in their capacity as holders of equity
interests of Partnership, so long as such transaction is with all holders of
such class (and there are such non-Affiliate holders) and such Affiliates are
treated no more favorably than all other holders of such class generally;

(x) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods or services in the ordinary course of business on
terms not materially less favorable as might reasonably have been obtained at
such time from a Person that is not an Affiliate of Partnership, as determined
in good faith by Partnership;

(xi) transactions or agreements with Affiliates in which Partnership or any of
the other Credit Parties as the case may be, delivers to Agent a letter from an
independent financial advisor stating that such transaction or agreement (a) is
fair to Partnership or such other Credit Party from a financial point of view or
(b) meets the requirements of clause (b) of this Section 5.6;

(xii) any contribution to the common equity capital of Partnership or any of the
other Credit Parties;

 

52



--------------------------------------------------------------------------------

(xiii) any transaction with any Person who is not an Affiliate immediately
before the consummation of such transaction that becomes an Affiliate as a
result of such transaction;

(xiv) payments by Partnership (or any direct or indirect parent of Partnership)
or any of the other Credit Parties or Restricted Subsidiaries pursuant to any
tax sharing, allocation or similar agreement to the extent otherwise permitted
by this Agreement;

(xv) transactions (other than purchases or sales of assets) effected in
accordance with the terms of (a) the Partnership Agreement, the Omnibus
Agreement, and the Services Agreement, (b) any amendment or replacement of any
of such agreements or (c) any agreement entered into hereafter that is similar
to any such agreements, so long as, in the case of clause (b) or (c), the terms
of any such amendment or replacement agreement or future agreement, taken as a
whole, are no less advantageous to Partnership and the other Credit Parties or
no less favorable to the Lenders in any material respect than the agreement so
amended or replaced or the similar such agreement currently in effect
(considered together with all such similar agreements); and

(xvi) transactions between Partnership or any of the other Credit Parties and
any Person that would not otherwise constitute an Affiliate Transaction except
for the fact that one director of such other Person is also a director of
Partnership or such other Credit Party, as applicable; provided that such
director abstains from voting as a director of Partnership or such other Credit
Party, as applicable, on any matter involving such other Person.

5.7 Fees and Compensation. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of GP, any Credit Party or any Affiliate of any Credit Party except:

(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries;

(b) transactions not prohibited by Section 5.6; and

(c) Partnership may pay fees to GP in accordance with Section 7.4 of the
Partnership Agreement (as in effect on the Closing Date).

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Restricted Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

 

53



--------------------------------------------------------------------------------

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Secured Swap Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation with Agent’s prior written
consent, except in respect of the Contingent Obligations incurred in accordance
with clause (i) below;

(c) Contingent Obligations of the Credit Parties and their Restricted
Subsidiaries existing as of the Closing Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose materially more restrictive or adverse
terms on the Credit Parties or their Restricted Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
Section 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guaranties of obligations of any
Restricted Subsidiary that is a Subsidiary Guarantor and, subject to
Section 5.16 and the Permitted Partnership Activities, any Borrower, which
obligations are otherwise permitted hereunder; provided that if such obligation
is subordinated to the Obligations, such guaranty shall be subordinated to the
same extent;

(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations;

(i) Contingent Obligations of any Credit Party incurred under Commodity
Agreements with respect to Hydrocarbons or synthetic gas designed to protect
against fluctuations in production costs;

(j) Contingent Obligations of any Credit Party incurred under Commodity
Agreements to match such Credit Party’s prepaid sales of fertilizer products;

(k) other Contingent Obligations not exceeding $3,000,000 in the aggregate at
any time outstanding; and

(l) Contingent Obligations of the Credit Parties and Restricted Subsidiaries
constituting Indebtedness permitted under Sections 5.5(o) and 5.5(h).

5.10 [Reserved]

 

54



--------------------------------------------------------------------------------

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding, (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, the Second Lien Notes,
Subordinated Indebtedness or Senior Unsecured Indebtedness other than regularly
scheduled payments of interest or (iv) make any payment or prepayment of the
Supplemental Purchase Price (the items described in clauses (i), (ii), (iii) and
(iv) and above are referred to as “Restricted Payments”); except that:

(a) RNLLC, RNPH or RNFC may make dividend payments or other distributions to
Partnership to be used by Partnership to make distributions permitted under
Section 6.3 of the Partnership Agreement, and Partnership may make distributions
permitted under Section 6.3 of the Partnership Agreement, in each case so long
as: (A) no Default or Event of Default has occurred and is continuing or would
arise as a result of such distribution and (B) Borrower is in compliance with
the Payment Conditions; provided, that Borrower Representative shall deliver to
Agent, on or within three (3) Business Days the date of any such dividend
payment or such other distribution to Partnership, a completed and executed
Permitted Dividend/Distribution Certificate in which Borrower Representative
represents that each Borrower is in compliance with the Payment Conditions;

(b) Partnership may purchase, redeem or otherwise acquire Stock issued by it
with the proceeds received from the substantially concurrent issue of new Stock;

(c) Partnership may repurchase its Stock or accept surrender of such Stock in
lieu of cash payment in connection with the administration of the Long Term
Incentive Plan as defined in the Partnership Agreement, including (i) in
connection with the cashless exercise of awards under such plan, (ii) the
repurchase of restricted units from employees, directors and other recipients
under such plan at nominal values, and (iii) the repurchase of Stock or
surrender of Stock in lieu of cash payment by employees, directors and other
such recipients to satisfy federal, state or local tax withholding obligations
of such employees, directors and other recipients with respect to income in
connection with options, unit grants, phantom units or other awards made under
such plan; provided, that in the case of each such repurchase under clause (ii),
(A) no Default or Event of Default has occurred and is continuing or would arise
as a result of such repurchase; and (B) Borrower Representative has delivered to
Agent, as of the date of any such repurchase, a certificate in which Borrower
Representative represents that each Borrower is in compliance with the terms of
this Agreement including compliance on a pro forma basis with the covenants set
forth in Article VI as of the date of such repurchase;

(d) Partnership may pay the Supplemental Purchase Price to Seller in the form of
Stock of Partnership or in cash or Cash Equivalents;

(e) Partnership may repurchase the Stock of Ineligible Holders (as defined in
the Partnership Agreement) pursuant to Section 4.9 of the Partnership Agreement;

 

55



--------------------------------------------------------------------------------

(f) any Subsidiary of any Borrower may make dividends or distributions to any
Credit Party other than Partnership; and

(g) Partnership may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to, engage in any line of business other than
a Permitted Business. Partnership shall not engage in any business activities or
own any Property other than the Permitted Partnership Activities. GP shall not
engage in any business activities or own any Property other than activities or
Property relating to acting as general partner of Partnership in accordance with
Section 7.5 of the Partnership Agreement and being the employer of employees of
GP or services to be provided, in each case, for the benefit of Borrowers. RNHI
shall not own any Property other than ownership of the Stock and Stock
Equivalents of Partnership and GP.

5.13 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Restricted
Subsidiaries to, (a) make any significant change in accounting treatment or
reporting practices, except as required by GAAP; provided, that Agent shall be
notified in writing of such changes in the Compliance Certificate accompanying
the financial statements delivered pursuant to this Agreement that incorporate
any such changes, or (b) change the Fiscal Year or method for determining Fiscal
Quarters of any Credit Party or of any consolidated Subsidiary of any Credit
Party.

5.14 Other Indebtedness and Agreements; Change in Structure. No Credit Party
will permit, nor will they cause or permit any of their Restricted Subsidiaries
to permit, any waiver, supplement, modification or amendment of (x) except as
permitted under Section 5.3, its certificate of incorporation, certificate of
formation, by-laws, operating, management or partnership agreement or other
organizational documents in any matter materially adverse to Agent, the Lenders,
the L/C Issuers or any Loan Parties (as determined in the sole discretion of the
Agent) or (y) the Second Lien Note Documents, except pursuant to the terms of
the Intercreditor Agreement, to the extent any such waiver, supplement,
modification or amendment would be adverse to the Lenders in any material
respect. Notwithstanding anything to the contrary in this Agreement, no Credit
Party shall amend (A) Sections 4.10 and 6.3 of the Partnership Agreement without
the prior written consent of Agent, or (B) Section 7.4 of the Partnership
Agreement except to the extent that such amendment is permitted under
Section 5.6(viii) or otherwise is not adverse to Agent or any Lender in any
material respect.

5.15 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of any Credit Party (other than Partnership) or
Restricted Subsidiary to pay dividends or make any other distribution on any of
such Credit Party’s or Restricted Subsidiary’s Stock or Stock Equivalents or to
pay fees, including management fees, or make other payments and distributions to
any Borrower or any other Credit Party. No Credit Party shall, and no Credit
Party shall permit any of its Restricted

 

56



--------------------------------------------------------------------------------

Subsidiaries to, directly or indirectly, enter into, assume or become subject to
any Contractual Obligation prohibiting or otherwise restricting the existence of
any Lien upon any of its assets in favor of Agent to secure the Obligations,
whether now owned or hereafter acquired. The foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document or the
Second Lien Note Documents, or, subject in each case to the Intercreditor
Agreement, documents governing an Additional Second Lien Debt Facility or any
documents governing a Permitted Refinancing of any of the foregoing,
(B) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) restrictions and conditions imposed on the ability
of any Credit Party to create, incur or permit to exist any Lien on any carbon
credits or similar credit of such Credit Party by any agreement with a third
party that is not an Affiliate of any Borrower or the Subsidiaries,
(E) customary provisions in joint venture agreements and other similar
agreements that restrict the assignment or other transfer of any interest in
joint ventures; (F) restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by Sections 5.1(h), 5.1(i), 5.1(q) and 5.1(r)
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (G) customary provisions in leases and other contracts
restricting the assignment thereof, (H) any agreement in effect at the time a
Person becomes a Subsidiary of the Partnership so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary, and (I) any
agreement that amends, refinances or replaces any agreement containing
restrictions permitted under the preceding clauses, provided the terms and
conditions of any such agreement taken as a whole are not materially less
favorable to the Credit Parties and their Subsidiaries, or the Agent or any
Lender, than those under the agreement so amended, refinanced or replaced.

(b) No Borrower nor any other Credit Party shall issue any Stock or Stock
Equivalents if such issuance would result in an Event of Default under
Section 7.1(k). Neither RNFC nor any Guarantor shall issue any Stock or Stock
Equivalents unless such Stock and Stock Equivalents are pledged to Agent, for
the benefit of the Secured Parties, as security for the Obligations, on
substantially the same terms and conditions as the Stock and Stock Equivalents
are pledged to Agent as of the Closing Date under the terms of the Guaranty and
Security Agreement.

5.16 Limitations on RNFC. RNFC may not incur Indebtedness (other than
Indebtedness of the Partnership and its Subsidiaries in existence on the date of
this Agreement, until such amounts are repaid) unless (1) the Partnership is a
co-obligor or guarantor of such Indebtedness or (2) the net proceeds of such
Indebtedness are loaned or distributed to the Partnership, used to acquire
outstanding debt securities issued by the Partnership or used to repay
Indebtedness of the Partnership as permitted under this Agreement. RNFC may not
engage in any business not related directly or indirectly to obtaining money or
arranging financing for the Partnership or its Subsidiaries and activities
incidental thereto.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.25 and Section 3.26.

 

57



--------------------------------------------------------------------------------

5.18 Sale-Leasebacks. Except for Permitted Sale/Leaseback Transactions, no
Credit Party shall, and no Credit Party shall permit any of its Restricted
Subsidiaries to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets, including its Real Estate.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise adversely affect the value or marketability of any Real Estate
(whether or not owned by any Credit Party or any Subsidiary of any Credit
Party), other than such violations, Environmental Liabilities and effects that
would not, in the aggregate, reasonably be expected to result in a Material
Environmental Liability.

ARTICLE VI

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

6.1 First Lien Leverage Ratio. So long as a Default or an Event of Default has
occurred and is continuing or Availability is less than 30% of the Revolving
Loan Commitment as of the end of any Fiscal Quarter, the Credit Parties shall
not permit the First Lien Leverage Ratio to be greater than 1.0 to 1.0 as of the
end of that Fiscal Quarter.

ARTICLE VII

EVENTS OF DEFAULT

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party made or deemed made herein, in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by any such Person, or their respective Responsible Officers,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect (without
duplication of other materiality qualifiers contained therein) on or as of the
date made or deemed made; or

 

58



--------------------------------------------------------------------------------

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.1, 4.2(a), 4.2(b), 4.3(a),
4.6, 4.9, 4.10 or 4.14, Article V or Article VI hereof; or

(d) Other Defaults. Any Credit Party fails to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of thirty (30) days
after the earlier to occur of (i) the date upon which a Responsible Officer of
any Credit Party becomes aware of such default and (ii) the date upon which
written notice thereof is given to Borrower Representative by Agent or Required
Lenders; or

(e) Cross Default. Any Credit Party or any Restricted Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or

(f) Insolvency; Voluntary Proceedings. Any Credit Party or any Restricted
Subsidiary of any Credit Party: (i) generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) voluntarily
ceases to conduct its business in the ordinary course; (iii) commences any
Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Restricted Subsidiary of any
Credit Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Restricted Subsidiary of any Credit
Party admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Restricted Subsidiary of any Credit Party acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or

 

59



--------------------------------------------------------------------------------

(h) Judgments. One or more judgments, non-interlocutory orders, decrees or
arbitration awards or other legally binding decisions shall be entered or issued
by any Governmental Authority against any one or more of the Credit Parties or
any of their respective Restricted Subsidiaries involving in the aggregate a
liability of $10,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof; or

(i) [Reserved]

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Restricted Subsidiary of any Credit Party party thereto or any Credit Party or
any Restricted Subsidiary of any Credit Party shall so state in writing or bring
an action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in the Collateral purported to be covered
thereby or such security interest shall for any reason (other than the failure
of Agent to take any action within its control) cease to be a perfected and
first priority security interest subject only to Permitted Liens; or

(k) Change of Control. There shall have occurred a Change of Control; or

(l) Invalidity of Subordination Provisions. The subordination provisions of the
Intercreditor Agreement or any agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall commence
litigation that contests the validity or enforceability thereof or affirmatively
denies that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions; or

(m) Compliance with ERISA. Either (i)(A) the occurrence of any event that could
result in the imposition of a Lien on any asset of a Credit Party or a
Restricted Subsidiary of a Credit Party with respect to any Title IV Plan or
Multiemployer Plan or (B) the occurrence of any other ERISA Event, that would in
the case of clauses (A) or (B), in the aggregate, have a Material Adverse
Effect, or (ii) the occurrence of any event that could result in the imposition
of a Lien with respect to any Benefit Plan, which, in the reasonable judgment of
Agent, could reasonably be expected to have a Material Adverse Effect.

(n) Enforceability. Any material provision under any of the Loan Documents,
including the Guarantee under the Guaranty and Security Agreement, for any
reason other than as permitted hereunder or thereunder or satisfaction in full
of the Obligations (other than unasserted contingent indemnification
obligations) shall cease to be in full force and effect (other than in
accordance with its terms).

 

60



--------------------------------------------------------------------------------

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of any one or more of the Revolving Loan
Commitments of each Lender to make Loans or of the L/C Issuer to issue Letters
of Credit to be suspended or terminated, whereupon all or such portion of such
Revolving Loan Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that (i) upon the occurrence of any event specified in
Sections 7.1(f) or 7.1(g) above (in the case of Section 7.1(g)(i) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer, and (ii) notwithstanding anything to the contrary set forth
herein or in the other Loan Documents, Agent shall only be required to exercise
rights or remedies against Collateral consisting of Real Estate or Stock at the
written direction of Required Lenders.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 7.2), and Borrowers shall
thereupon deliver to Agent, to be held for the benefit of the L/C Issuer, Agent
and the Lenders entitled thereto, an amount of cash equal to 103% of the amount
of Letter of Credit Obligations as additional collateral security for
Obligations in respect of any outstanding Letter of Credit. Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ Obligations in respect of any Letters of Credit.
Pending such application, Agent may (but shall not be obligated to) invest the
same in an interest bearing account in Agent’s name, for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, under which deposits are
available for immediate withdrawal, at such bank or financial institution as the
L/C Issuer and Agent may, in their discretion, select.

 

61



--------------------------------------------------------------------------------

ARTICLE VIII

AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Sections 7.1(f) or
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

 

62



--------------------------------------------------------------------------------

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

8.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (a) the Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuers
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 9.11 or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any bankruptcy or other debtor relief law; and provided further that if at any
time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 7.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 9.11, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

63



--------------------------------------------------------------------------------

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Revolving Note as its holder until such Revolving Note has been assigned in
accordance with Section 9.9, (ii) rely on the Register to the extent set forth
in Section 1.4, (iii) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and
(iv) rely and act upon any document and information (including those transmitted
by Electronic Transmission) and any telephone message or conversation, in each
case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Partnership, each Borrower and each other
Credit Party hereby waive and shall not assert (and each of Partnership and
Borrowers shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the
foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

 

64



--------------------------------------------------------------------------------

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a written notice from Borrower Representative, any Lender or L/C
Issuer describing such Default or Event of Default clearly labeled “notice of
default” (in which case Agent shall promptly give notice of such receipt to all
Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Partnership and each Borrower hereby waives and agrees not
to assert (and each of Partnership and each Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action it might have against Agent based thereon.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”, and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include Agent or such Affiliate, as the case may be, in its individual
capacity as Lender Revolving Lender or as one of the Required Lenders,
respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

 

65



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent or the Credit Parties
will, from time to time, make available syndicate-information (which may contain
MNPI) as required by the terms of, or in the course of administering the Loans
to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), Taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Agreement or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

66



--------------------------------------------------------------------------------

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding Tax. If the IRS or any other Governmental Authority asserts a claim
that Agent did not properly withhold Tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding Tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding Tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective. If Agent delivers any such notice, the Required Lenders shall have
the right, with, so long as no Default or Event of Default shall have occurred
and be continuing, the approval of Borrower Representative (such approval not to
be unreasonably withheld or delayed and which approval shall be deemed to have
been given by Borrower Representative if Borrower Representative has not
responded within five Business Days of a request for such approval), to appoint
a successor Agent. If, within 30 days after the retiring Agent having given
notice of resignation, no successor Agent has been appointed by the Required
Lenders that has accepted such appointment, then the retiring Agent may, with,
so long as no Default or Event of Default shall have occurred and be continuing,
the approval of Borrower Representative (such approval not to be unreasonably
withheld or delayed and which approval shall be deemed to have been given by the
Borrower Representative if Borrower Representative has not responded within five
Business Days of a request for such approval),, on behalf of the Lenders and any
L/C Issuer, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If no successor Agent has
been appointed pursuant to the immediately preceding sentence by the 30th day
after the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint, with, so long
as no Default or Event of Default shall have occurred and be continuing, the
approval of Borrower Representative (such approval not to be unreasonably
withheld or delayed and which approval shall be deemed to have been given by
Borrower Representative if the Borrower Representative has not responded within
five Business Days of a request for such approval), a successor Agent. Any such
resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an L/C Issuer, in which case such resigning Agent
(x) shall not be required to issue any further Letters of Credit hereunder and
(y) shall maintain all of its rights as L/C Issuer with respect to any Letters
of Credit issued by it, prior to the date of such resignation.

 

67



--------------------------------------------------------------------------------

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
the acceptance of any appointment as the L/C Issuer hereunder by a Lender with
the consent of Borrower Representative and the Agent (in each case not to be
unreasonably withheld or delayed) that shall agree to serve as the successor L/C
Issuer, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring L/C Issuer. At the time such
removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Section 1.9(b). The acceptance of any
appointment as the L/C Issuer hereunder by a successor Lender shall be evidenced
by an agreement entered into by such successor, in a form satisfactory to
Borrower Representative and the Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous L/C Issuer under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuer, as the context shall
require. Upon such resignation, the retiring L/C Issuer shall remain an L/C
Issuer and shall retain its rights and obligations in its capacity as such
(other than any obligation to Issue Letters of Credit but including the right to
receive fees or to have Lenders participate in any L/C Reimbursement Obligation
thereof) with respect to Letters of Credit Issued by such L/C Issuer prior to
the date of such resignation and shall otherwise be discharged from all other
duties and obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) Subject to the Intercreditor Agreement, any Subsidiary of Borrower
Representative from its guaranty of any Obligation if all of the Stock and Stock
Equivalents of such Subsidiary owned by any Credit Party are sold or transferred
in a transaction permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such transaction,
such Subsidiary would not be required to guaranty any Obligations pursuant to
Section 4.13; provided that to the extent applicable, such Subsidiary shall also
be released from its obligations under the Second Lien Note Documents on the
same terms; and

 

68



--------------------------------------------------------------------------------

(b) Subject to the Intercreditor Agreement, any Lien held by Agent for the
benefit of the Secured Parties against (i) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), to the extent all Liens required to be granted in such
Collateral pursuant to Section 4.13 after giving effect to such transaction have
been granted; provided that to the extent applicable, such Collateral shall also
be released from its obligations under the Second Lien Note Documents on the
same terms, (ii) any Property subject to a Lien permitted hereunder in reliance
upon Section 5.1(h) or 5.1(i); provided that to the extent applicable, such
Collateral shall also be released from or subordinated its obligations under the
Second Lien Note Documents on the same terms, and (iii) all of the Collateral
and all Credit Parties, upon (A) termination of the Revolving Loan Commitments,
(B) payment and satisfaction in full of all Loans, all L/C Reimbursement
Obligations and all other Obligations under the Loan Documents and all
Obligations arising under Secured Swap Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral, in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from Borrower Representative and receipt by
Agent of a certificate of Borrower Representative to the effect that such
transaction and the disposition of the proceeds thereof will comply with the
terms of this Agreement (with such supporting detail as Agent may reasonably
request), at the request and sole expense of the Borrowers or such other Credit
Party, to execute and deliver or file such documents and to perform other
actions, in each case without recourse, representation or warranty, reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII, and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 and the decisions and actions
of Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 8.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of pro rata share or similar concept, (b) each of
Agent, the Lenders and the L/C Issuers party hereto shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

69



--------------------------------------------------------------------------------

8.12 Documentation Agent and Syndication Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, no Person having the title of documentation agent or syndication agent
shall have any duties or responsibilities, nor shall such Person have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against such Person. At any time that any Lender serving (or whose Affiliate is
serving) as documentation agent or syndication agent shall have transferred to
any other Person (other than any Affiliates) all of its interests in the Loans
and the Revolving Loan Commitment, such Lender (or an Affiliate of such Lender
acting as documentation agent or syndication agent) shall be deemed to have
concurrently resigned as such documentation agent or syndication agent.

ARTICLE IX

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Credit Parties and acknowledged by Agent and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders directly affected thereby (or by
Agent with the consent of all the Lenders directly affected thereby), in
addition to the Required Lenders (or by Agent with the consent of the Required
Lenders) and Borrowers and acknowledged by Agent, do any of the following:

(i) increase or extend the Revolving Loan Commitment of any Lender (or reinstate
any Revolving Loan Commitment terminated pursuant to Section 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);

 

70



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin or any change in the
definition of First Lien Leverage Ratio (or component thereof) shall only
require the consent of Required Lenders) or the amount of interest payable in
cash specified herein on any Loan, or of any fees or other amounts payable
hereunder or under any other Loan Document, including L/C Reimbursement
Obligations;

(iv) amend or modify Section 1.10(c);

(v) amend or modify Sections 1.11(c), 1.11(e), 9.6(c), 9.11(b), or the
definition of Revolving Commitment Percentage in Section 11.1;

(vi) change the percentage of the Revolving Loan Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;

(vii) amend or waive this Section 9.1 or, subject to the terms of this
Agreement, the definition of “Required Lenders” or any provision providing for
consent or other action by all Lenders; or

(viii) discharge or release any Credit Party from its respective payment
Obligations under the Loan Documents, or release all or substantially all of the
Collateral, except as otherwise may be provided in this Agreement or the other
Loan Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (vi),
(vii) and (viii).

(b) No amendment, waiver or consent shall, unless in writing and signed by Agent
or the L/C Issuer, as the case may be, in addition to the Required Lenders or
all Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Agent or the L/C Issuer, as
applicable, under this Agreement or any other Loan Document. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Swap Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof), in each case in a manner adverse to any Secured Swap Provider, shall be
effective without the written consent of such Secured Swap Provider.

(c) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrowers may amend Schedule 3.9 to reflect any modification to the list of
Owned Real Estate or Leased Real Estate or Schedules 3.19 or 3.21, in each case
upon notice to Agent, (y) Agent may amend Schedule 1.1 to reflect Incremental
Facilities and Sales entered into pursuant to Section 9.9, and (z) Agent and
Borrowers may amend or modify this Agreement and any other Loan Document to
(1) cure any obvious and agreed ambiguity, omission, defect or inconsistency
therein, (2) grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional Property for the benefit of the Secured Parties or
join additional Persons as Credit Parties, and (3) add one or more Incremental
Facilities to this Agreement pursuant to Section 1.1(c) and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans and the accrued
interest and fees in respect thereof and to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

 

71



--------------------------------------------------------------------------------

9.2 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall be given in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on the applicable signature page hereto,
(ii) posted to SyndTrak® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.SyndTrak.com or using such other means of posting to SyndTrak® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Borrowers and Agent, to the other parties hereto and (B) in the case of
all other parties, to Borrower Representative and Agent. Transmissions made by
electronic mail or E-Fax to Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrower Representative, and (z) if
receipt of such transmission is acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(i) The posting, completion or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

 

72



--------------------------------------------------------------------------------

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of each Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

73



--------------------------------------------------------------------------------

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, Borrowers
agree to pay or reimburse upon demand (a) Agent, the L/C Issuer and the Sole
Lead Arranger for all reasonable out-of-pocket costs and expenses incurred by
them or any of their Related Persons, in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification or waiver of any term of or termination of,
any Loan Document, any commitment or proposal letter therefor, any other
document prepared in connection therewith or the consummation and administration
of any transaction contemplated therein, in each case including Attorney Costs
of Agent, the L/C Issuer and the Sole Lead Arranger, the cost of environmental
audits, Collateral audits and appraisals, background checks and similar
expenses, to the extent permitted hereunder (whether or not the transactions
hereby or thereby contemplated shall be consummated), (b) Agent for all
reasonable costs and expenses incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
Agent for its examiners), (c) each of Agent, its Related Persons, L/C Issuer and
any Lender for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document or in connection with the Loans made or Letters
of Credit issued hereunder, any Obligation, with respect to the Collateral or
any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Restricted Subsidiary of any Credit Party, Loan Document,
Obligation or Related Agreement (or the response to and preparation for any
subpoena or request for document production relating thereto), including
Attorney Costs of any counsel for the Agent or any Lender.

 

74



--------------------------------------------------------------------------------

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer, the Sole Lead Arranger and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) the execution and delivery of any Loan Document or any Related Agreement or
any agreement or instrument contemplated thereby, including any Letter of
Credit, the performance by the parties thereto of their respective obligations
thereunder, including any Obligation (or the repayment thereof), or the
consummation of the transactions contemplated thereby (including the
syndication), the use or intended use of the proceeds of any Loan or the
issuance or use of any Letter of Credit or any securities filing of, or with
respect to, any Credit Party, (ii) any commitment letter, proposal letter or
term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding in
connection with any of the foregoing, whether or not brought by any such
Indemnitee or any of its Related Persons, any holders of securities or creditors
(and including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person. For the
avoidance of doubt, Section 10.1 and not this Section 9.6(a) shall govern
indemnities with respect to Taxes.

(b) Without limiting the foregoing, “Indemnified Matters” includes (i) all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Real
Estate of any Credit Party or any Related Person of any Credit Party or any
actual, alleged or prospective damage to Property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such Real Estate or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party or (ii) all obligations related to the closure and post-closure
maintenance and monitoring of the Gypstacks, in either case whether or not, with
respect to any such Environmental Liabilities, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or any Related Person of any Credit
Party or the owner, lessee or operator of any Property of any Related Person
through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred following foreclosure by Agent or
following Agent or any Lender having become the successor-in-interest to any
Credit Party or any Related Person of any Credit Party and (ii) are attributable
to acts of such Indemnitee.

 

75



--------------------------------------------------------------------------------

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Agent or the L/C Issuer under Section 9.5 or this Section 9.6, each
Lender severally agrees to pay to the Agent and the L/C Issuer, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent and
the L/C Issuer in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its Revolving Commitment Percentage
(in each case, determined as if no Lender were a Non-Funding Lender).

(d) The provisions of Section 9.5 and this Section 9.6 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Revolving Commitments, the
expiration of any Letter of Credit, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Agent, any Lender or the L/C Issuer.
All amounts due under Section 9.5 and this Section 9.6 shall be payable on
written demand therefor.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from any Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. Upon the effectiveness of this Agreement in accordance with
Section 2.1, this Agreement shall be binding upon and inure to the benefit of,
but only to the benefit of the Borrowers, the other Credit Parties hereto (in
each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), no Credit Party, any L/C Issuer or Agent
shall have the right to assign any rights or obligations hereunder or any
interest herein.

 

76



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Revolving Loan Commitments and its rights and obligations
with respect to Loans and Letters of Credit) to (i) any existing Lender (other
than a Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved
Fund of any existing Lender (other than a Non-Funding Lender or Impacted Lender)
or (iii) any other Person (other than a natural person) acceptable (which
acceptance shall not be unreasonably withheld or delayed) to Agent, each L/C
Issuer that is a Lender and, as long as no Event of Default is continuing,
Borrower Representative (which acceptances Borrower Representative shall be
deemed to have been given unless an objection is delivered to Agent within seven
(7) Business Days after notice of a proposed Sale is delivered to Borrower
Representative) (each Lender, Approved Fund or other Person in the prior clauses
(i), (ii) and (iii), an “Eligible Assignee”); provided, however, that (w) such
Sales must be ratable among the obligations owing to and owed by such Lender
with respect to the Revolving Loans, (x) for each Loan, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Revolving Loan Commitments and Letter of
Credit Obligations subject to any such Sale shall be in a minimum amount of
$1,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of Borrower Representative (to the extent Borrower
Representative’s consent is otherwise required) and Agent, (y) interest accrued
prior to and through the date of any such Sale may not be assigned, and (z) such
Sales by Lenders who are Non-Funding Lenders due to clause (a) of the definition
of Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
Section 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Indebtedness or an
Affiliate of such a holder, or to a Person that would be a Non-Funding Lender or
an Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Revolving
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with Section 9.9(b)(iii), upon Agent (and Borrower Representative, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.

 

77



--------------------------------------------------------------------------------

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Revolving Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Revolving Loan Commitments
and the payment in full of the Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or Borrowers, sell participations to one or more Persons
(other than any Borrower or any of its respective Affiliates) in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the

 

78



--------------------------------------------------------------------------------

extent such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to Section 10.1(g) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 9.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in Section 9.1(a)(vii). No
party hereto shall institute (and each Borrower shall cause each other Credit
Party not to institute) against any SPV grantee of an option pursuant to this
clause (f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Lender having designated an SPV as such agrees to indemnify each Indemnitee
against any Liability that may be incurred by, or asserted against, such
Indemnitee as a result of failing to institute such proceeding (including a
failure to get reimbursed by such SPV for any such Liability). The agreement in
the preceding sentence shall survive the termination of the Revolving Loan
Commitments and the payment in full of the Obligations. Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
Borrowers, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Revolving Loan Commitments, Loans, Letters of
Credit, Letter of Credit Obligations or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of a Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Revolving Loan Commitments, Loans, Letters of Credit, Letter of
Credit Obligations or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Revolving Loan Commitment, Loan, Letter of Credit, Letter of Credit
Obligation or other obligation is in registered form under Section 5f.103-1(c)
of the U.S. Treasury regulations. The entries in the Participant Registers shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and each L/C Issuer acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

 

79



--------------------------------------------------------------------------------

(b) Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with Borrower Representative’s
consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent, as the
case may be, or to any Person that any L/C Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners
(“NAIC”), insurers, reinsurers or any similar organization, any examiner or any
nationally recognized rating agency, (B) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, (C) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties or (D) to any
administration or settlement service providers, (vii) to current or prospective
assignees, SPVs (including the investors or prospective investors therein) or
participants, direct or contractual counterparties to any Secured Swap Contracts
or other swap agreements and to their respective Related Persons, in each case
to the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, (ix) as required or requested by any regulatory authority
purporting to have jurisdiction over such Lender or its Affiliates (including
any self-regulatory authority, such as NAIC); provided, unless prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify the Borrower Representative of any request by such regulatory authority
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such regulatory
authority) for disclosure of any such non-public information prior to the actual
disclosure thereof; and (x) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.
Notwithstanding anything herein to the contrary, neither Agent, any Lender nor
any L/C Issuer shall be responsible or liable for damages arising from
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark. Agent or such Lender shall provide
a draft of any advertising material to Borrower Representative for review and
comment prior to the publication thereof.

 

80



--------------------------------------------------------------------------------

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) clearly and conspicuously mark such Borrower
Materials that do not contain any such material non-public information as
“PUBLIC”. The Credit Parties agree that by identifying such Borrower Materials
as “PUBLIC” or publicly filing such Borrower Materials with the Securities and
Exchange Commission, then Agent, the Lenders and the L/C Issuers shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, (B) administrative materials of a customary nature prepared by
the Credit Parties or Agent (including, Notices of Borrowing, Notices of
Conversion/Continuation, L/C Requests, and any similar requests or notices
posted on or through an E-System), and (C) all financial statements and
accompanying information and certificates delivered pursuant to Section 4.1(a)
and 4.1(b) and Sections 4.2(a) and 4.2(b), respectively. Before distribution of
any Borrower Materials, the Credit Parties agree to execute and deliver to Agent
a letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein.

 

81



--------------------------------------------------------------------------------

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of Borrowers,
applied to repay the Obligations in accordance herewith); provided, however,
that (a) if such payment is rescinded or otherwise recovered from such Lender or
L/C Issuer in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Lender or L/C Issuer without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of an original executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

82



--------------------------------------------------------------------------------

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of Borrowers, the Lenders, the L/C Issuers
party hereto, Agent, Indemnitee, and, subject to the provisions of Section 8.11,
each other Secured Party, and, in each case, their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither Agent nor any Lender shall
have any obligation to any Person not a party to this Agreement or the other
Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

 

83



--------------------------------------------------------------------------------

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS OR SUCH TERMS OF
SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS
OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY
THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

84



--------------------------------------------------------------------------------

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Article VIII (Agent) and Article X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Revolving Loan
Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
Borrower Representative of written notice and demand from any Lender (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 or 10.6; or (ii) any failure by any Lender (other than Agent or an
Affiliate of Agent) to consent to a requested amendment, waiver or modification
to any Loan Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto,
Borrowers may, at their option, notify Agent and such Affected Lender (or such
non-consenting Lender) of Borrowers’ intention to obtain, at Borrowers’ expense,
a replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event Borrowers obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Revolving Loan Commitments to such Replacement Lender, at par, provided that
Borrowers have reimbursed such Affected Lender for its increased costs for which
it is entitled to reimbursement under this Agreement through the date of such
sale and assignment. In the event that a replaced Lender does not execute an
Assignment pursuant to Section 9.9 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 9.22
and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section 9.22, Borrowers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by Borrowers, the Replacement Lender and Agent,
shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, the Agent may, but shall not be obligated to,
obtain a Replacement Lender and execute an Assignment on behalf of such
Non-Funding Lender or Impacted Lender at any time with three (3) Business’ Days
prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Revolving Loan Commitments to
be sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.

 

85



--------------------------------------------------------------------------------

9.23 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.24 No Recourse. The parties hereto hereby acknowledge and agree that neither
the GP nor any director, officer, employee, limited partner or shareholder of
the Partnership or the GP shall have any liability in respect of the obligations
of the Credit Parties under this Agreement and the other Loan Documents by
reason of his, her or its status.

ARTICLE X

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of and without
deduction for all present or future taxes, levies, imposts, deductions, charges
or withholdings imposed by any Governmental Authority and all liabilities with
respect thereto (collectively, “Taxes”).

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Lender, then
(i) to the extent that such Taxes are Indemnified Taxes, such amount shall be
increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including such deductions applicable to any
increases to any amount under this Section 10.1), such Lender receives the
amount it would have received had no such deductions been made, (ii) the
relevant Credit Party or Agent, as applicable, shall make such deductions, and
(iii) the relevant Credit Party or Agent, as applicable, shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

(c) In addition, Borrowers agree to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and
reasonable out-of-pocket expense with respect thereto, in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Indemnified Taxes or
Other Taxes by any Credit Party, Borrower Representative shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof, or other evidence thereof reasonably
acceptable to Agent.

 

86



--------------------------------------------------------------------------------

(d) Borrowers shall reimburse and indemnify, within 30 days after receipt of
written demand therefor (with copy to Agent), each Lender for all Indemnified
Taxes imposed on payments by a Credit Party under a Loan Document (including any
Indemnified Taxes imposed on amounts payable under this Section 10.1) paid by
such Lender and reasonable out-of-pocket expenses with respect thereto, whether
or not such Indemnified Taxes were correctly or legally asserted. A certificate
of the Lender (or of Agent on behalf of such Lender) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to Borrower Representative with copy to Agent, shall be conclusive,
binding and final for all purposes, absent manifest error.

(e) Each Lender shall severally indemnify Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.9(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to the Lender from any other source against any amount due to
Agent under this paragraph (e).

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(g) (i) Any U.S. Lender Party or Non-U.S. Lender Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower Representative and Agent, at
the time or times reasonably requested by Borrower Representative or Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any U.S. Lender
Party or Non-U.S. Lender Party, if reasonably requested by Borrower
Representative or Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Borrower
Representative or Agent as will enable Borrower Representative or Agent to
determine whether or not such U.S. Lender Party or Non-U.S. Lender Party is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (g)(ii) through (g)(vi) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

87



--------------------------------------------------------------------------------

(ii) Each Non-U.S. Lender Party that is entitled to an exemption from United
States withholding Tax or is subject to such withholding Tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (g) and
(z) from time to time if requested by Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two properly completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding Tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN or W-8BEN-E (claiming exemption from, or a reduction of, U.S. withholding
Tax under an income tax treaty) or W-8IMY or any successor forms (together with
any required attachments), (B) in the case of a Non-U.S. Lender Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form and a certificate in form and substance acceptable to Agent
and Borrower Representative that such Non-U.S. Lender Party is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (C) any other applicable document prescribed by the IRS
certifying as to the entitlement of such Non-U.S. Lender Party to such exemption
from United States withholding Tax or reduced rate with respect to all payments
to be made to such Non-U.S. Lender Party under the Loan Documents. Unless
Borrower Representative and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding Tax or are
subject to such Tax at a rate reduced by an applicable tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

(iii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and
(D) from time to time if requested by Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two properly completed originals of Form W-9 (certifying that such
U.S. Lender Party is entitled to an exemption from United States backup
withholding) or any successor form.

 

88



--------------------------------------------------------------------------------

(iv) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (g) and provide them to Agent.

(v) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
Borrower Representative sufficient for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Non-U.S. Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(vi) If Agent is a Non-U.S. Lender Party, Agent shall deliver two duly completed
copies of Form W-8IMY certifying that it is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with Borrowers to be treated as a
U.S. person with respect to such payments (and Borrowers and Agent agree to so
treat Agent as a U.S. person with respect to such payments), with the effect
that Borrowers can make payments to Agent without deduction or withholding of
any Taxes imposed by the United States.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.1 (including by the payment of additional amounts
pursuant to this Section 10.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made or
additional amounts paid with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 10.1(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.1(h), in no event will Agent or any Lender be required to pay any
amount to any Credit Party pursuant to this Section 10.1(h), the payment of
which would place Agent or such Lender in a less favorable net after-Tax
position than Agent or such Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 10.1(h) shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Credit Party or any other Person.

(i) For the avoidance of doubt, for purposes of this Section 10.1, the term
“Lender” shall be deemed to include any L/C Issuer and Agent.

 

89



--------------------------------------------------------------------------------

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to Borrowers through Agent, the obligation of
that Lender to make LIBOR Rate Loans shall be suspended until such Lender shall
have notified Agent and Borrower Representative that the circumstances giving
rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, Borrower Representative may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

(d) If, at any time, it becomes unlawful for any L/C Issuer to comply with any
of its obligations under any Letter of Credit (including as a result of any
sanctions imposed by the United Nations, the European Union, the Netherlands,
the United Kingdom and/or the United States of America), the obligations in
question shall be suspended (and all corresponding rights shall cease to accrue)
until such time as it may again become lawful for such L/C Issuer to comply with
them, and the L/C Issuer shall not be liable for any losses which the Borrowers
or any other Credit Party may incur as a result.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof and, in
each case, other than any (x) Indemnified Tax or (y) Excluded Tax, there shall
be any increase in the cost to such Lender or L/C Issuer of agreeing to make or
making, funding or maintaining any LIBOR Rate Loans or of Issuing or maintaining
any Letter of Credit, then Borrowers shall be liable for, and shall from time to
time, within thirty (30) days of demand therefor by such Lender or L/C Issuer
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender or L/C Issuer, additional amounts as are sufficient to compensate such
Lender or L/C Issuer for such increased costs; provided, that Borrowers shall
not be required to compensate any Lender or L/C Issuer pursuant to this
Section 10.3(a) for any increased costs incurred more than 180 days prior to the
date that such Lender or L/C Issuer notifies Borrower Representative, in writing
of the increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

90



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital or liquidity required or expected to be maintained
by such Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy and such Lender’s or L/C Issuer’s desired return on
capital) determines that the amount of such capital or liquidity is increased as
a consequence of its Revolving Loan Commitment(s), loans, credits or obligations
under this Agreement, then, within thirty (30) days of demand of such Lender or
L/C Issuer (with a copy to Agent), Borrowers shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase; provided, that no
Borrower shall be required to compensate any Lender or L/C Issuer pursuant to
this Section 10.3(b) for any amounts incurred more than 180 days prior to the
date that such Lender or L/C Issuer notifies Borrower Representative, in writing
of the amounts and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the event giving rise to such
increase is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything to the contrary herein, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or any successor or
similar authority shall, in each case, be deemed to be a change in a Requirement
of Law under clause (a) above or a change in a Capital Adequacy Regulation under
clause (b) above, as applicable, regardless of the date enacted, adopted or
issued.

 

91



--------------------------------------------------------------------------------

10.4 Funding Losses. Borrowers agree to reimburse each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of Borrowers to borrow, continue or convert a Loan after
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c) the failure of Borrowers to make any prepayment after Borrower
Representative has given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by Borrowers to the Lenders under this Section 10.4
and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to Section 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to Borrower
Representative and each Lender. Thereafter, the obligation of the Lenders to
make or maintain LIBOR Rate Loans hereunder shall be suspended until Agent
revokes such notice in writing. Upon receipt of such notice, Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If Borrower Representative does
not revoke such notice, the Lenders shall make, convert or continue the Loans,
as proposed by Borrower Representative, in the amount specified in the
applicable notice submitted by Borrower Representative, but such Loans shall be
made, converted or continued as Base Rate Loans.

 

92



--------------------------------------------------------------------------------

10.6 Reserves on LIBOR Rate Loans. Borrowers shall pay to each Lender, as long
as such Lender shall be required under regulations of the Federal Reserve Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided Borrower Representative shall have received at
least fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to Borrower Representative (with a copy
to Agent) a certificate setting forth in reasonable detail the amount payable to
such Lender hereunder and such certificate shall be conclusive and binding on
Borrowers in the absence of manifest error.

ARTICLE XI

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections referenced
opposite such terms:

 

“1998 APA”

   4.14(b)

“Affected Lender”

   9.22

“Agent”

   Preamble

“Aggregate Excess Funding Amount”

   1.11(e)

“Agreement”

   Preamble

“Borrower”

   Preamble

“Borrower Materials”

   9.10(e)

“Borrower Representative”

   1.12

“Compliance Certificate”

   4.2(b)

“EHS”

   4.15

“Eligible Assignee”

   9.9(b)

“Event of Default”

   7.1

“GE Capital”

   Preamble

“Incremental Effective Date”

   1.1(c)(i)

“Incremental Facility”

   1.1(c)(i)

“Incremental Facility Request”

   1.1(c)(i)

“Incremental Revolving Loan”

   1.1(c)(i)

“Incremental Revolving Loan Commitment”

   1.1(c)(i)

“Indemnified Matters”

   9.6

“Indemnitee”

   9.6

“Investments”

   5.4

“L/C Reimbursement Agreement”

   1.1(b)

“L/C Reimbursement Date”

   1.1(b)

“L/C Request”

   1.1(b)

“L/C Sublimit”

   1.1(b)

“Lender”

   Preamble

“Letter of Credit Fee”

   1.9(b)

“Maximum Lawful Rate”

   1.3(d)

 

93



--------------------------------------------------------------------------------

“Maximum Revolving Loan Balance”

   1.1(a)

“MNPI”

   9.10(a)

“Notice of Conversion/Continuation”

   1.6(a)

“OFAC”

   3.25

“Other Taxes”

   10.1(c)

“Owned Real Estate”

   3.9(a)

“Participant Register”

   9.9(f)

“Partnership”

   Preamble

“Permitted Liens”

   5.1

“Permitted Partnership Activities”

   3.23

“Register”

   1.4(b)

“Replacement Lender”

   9.22

“Restricted Payments”

   5.11

“Revolving Loan”

   1.1(a)

“Revolving Loan Commitment”

   1.1(a)

“RNFC”

   Preamble

“Sale”

   9.9(b)

“SDN List”

   3.25

“Second Lien Cap”

   5.5(b)

“Settlement Date”

   1.11(b)

“Tax Returns”

   3.10

“Taxes”

   10.1(a)

“Unused Revolving Commitment Fee”

   1.9(a)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of Borrowers and their Subsidiaries, including the unpaid
portion of the obligation of a customer of any Borrower or any of its
Subsidiaries in respect of Inventory purchased by and shipped to such customer
or the rendition of services by any Borrower or such Subsidiary, as stated on
the respective invoice of any Borrower or such Subsidiary, net of any credits,
rebates or offsets owed to such customer.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of any Borrower, or (c) a merger or consolidation or any
other combination with another Person.

“Acquisition Agreement” means the Membership Interest Purchase Agreement dated
October 31, 2012, between Partnership and Seller.

 

94



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of such Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.

“Agent” means General Electric Capital Corporation in its capacity as agent for
the Lenders hereunder, and any successor agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$50,000,000, as such amount may be reduced from time to time pursuant to this
Agreement or increased as a result of Incremental Revolving Loan Commitments.

“Applicable Margin” means (x) if a Base Rate Loan, two and one-quarter percent
(2.25%) per annum and (y) if a LIBOR Rate Loan, three and one-quarter percent
(3.25%) per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans and Letter of Credit Obligations.

“Bank Products” means any of the following (a) if provided to Borrowers or any
other Credit Party by any Lender or an Affiliate of any Lender, lockbox,
depository or disbursement services, automatic clearing house transfer of funds,
overdrafts, and other cash management services; and (b) Rate Contracts and
Commodity Agreements that are Secured Swap Contracts.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

95



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of .50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate or LIBOR for an Interest Period of one month.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (other than any Multiemployer Plan) to which any Credit Party incurs or
otherwise has any obligation or Liability, contingent or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of Borrowers on the same day by the Lenders pursuant to Article I.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or of any corporation
controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Restricted Subsidiary of any Credit Party under any Capital Leases.

 

96



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Change of Control” means the occurrence of any of the following: (i) the sale,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Stock of the Restricted
Subsidiaries) of the Partnership and its Restricted Subsidiaries taken as a
whole, to any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act) other than one or more Qualifying Owners; (ii) the adoption of a plan
relating to the liquidation or dissolution of the Partnership; (iii) the
consummation of any transaction (including any merger or consolidation), in one
or a series of related transactions, the result of which is that any “person”
(as that term is used in Section 13(d)(3) of the Exchange Act), excluding the
Qualifying Owners, becomes the “beneficial owner” (within the meaning assigned
to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the Voting Stock of the Partnership, measured by
voting power rather than number of shares, units or the like; (iv) the majority
of the board of directors of RNHI or GP shall cease to consist of directors
appointed by Rentech; (v) other than due to a transaction permitted by
Section 5.2 or 5.3, Partnership shall cease to own one hundred percent (100%) of
the issued and outstanding Stock and Stock Equivalents of each of RNFC, RNPLLC,
RNPH and RNLLC, free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings, other than Liens in favor of Agent, for
the benefit of the Secured Parties; or (vi) any change in “Change of Control”
shall occur under (and as defined in) the Second Lien Note Documents.

“Closing Date” means the date on which all of the conditions set forth in
Section 2.1 have been satisfied.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Gen Assets” means the electric cogeneration project located at RNPLLC’s
Pasadena, Texas facility that is designed to produce approximately 15 MW of
power (including any and all related equipment, permits and documents necessary
for the project to operate).

“Co-Gen Facility Sale/Leaseback” means the sale of the Co-Gen Assets with the
intent to either (i) lease the same property back from the purchaser of the
Co-Gen Assets or (ii) purchase power generated by the Co-Gen Assets.

 

97



--------------------------------------------------------------------------------

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, the Intercreditor Agreement and all other
security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guarantees and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guaranteeing the payment and performance of the Obligations, and any Lender or
Agent for the benefit of Agent, the Lenders and other Secured Parties now or
hereafter delivered to the Lenders or Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of any Lender or
Agent for the benefit of Agent, the Lenders and the other Secured Parties, as
secured party, as any of the foregoing may be amended, restated or modified from
time to time.

“Commodity Agreement” means any commodity price protection agreement or other
commodity price hedging agreement including forward purchase contracts, forward
rate transactions, cap transactions, or any other similar transactions or any
combination of the foregoing (including any options to enter into any of the
foregoing), in each case in the ordinary course of business and not for
speculative purposes.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Consolidated EBITDA” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

  (i) all taxes on or measured by income, profits or capital gains to the extent
deducted in computing such Consolidated Net Income; plus

 

  (ii) the amount of depreciation or amortization to the extent deducted in
computing such Consolidated Net Income; plus

 

  (iii) the amount of interest expense to the extent deducted in computing such
Consolidated Net Income; plus

 

  a. all non-cash losses or expenses (or minus non-cash income or gain) to the
extent deducted or included in computing such Consolidated Net Income, including
any non-cash loss or expense (or income or gain) due to (i) the application of
FASB ASC 815-10 regarding hedging activity, (ii) the application of FASB ASC
480-10 regarding accounting for financial instruments with debt and equity
characteristics, (iii) impairment charges or expenses (including impairment of
intangibles or goodwill or any write off of unamortized debt issuance costs or
original issue discount), (iv) the application of purchase accounting in
relation to any acquisition, (v) non- cash foreign currency exchange losses (or
minus gains) (vi) any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary, and (viii) non-cash expenses deducted as a result
of any grant of Capital Stock or Stock Equivalents to employees, officers,
directors, consultants or other service providers of the Partnership, the GP,
any direct or indirect parent of the Partnership or any Subsidiary of the
Partnership, but excluding any non-cash loss or expense (a) that is an accrual
of a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts (as defined in the Uniform Commercial Code) and
Inventory (as defined in the Uniform Commercial Code); plus

 

98



--------------------------------------------------------------------------------

  b. the amount of any integration costs and restructuring charges as presented
in the financial statements of such Person to the extent deducted in computing
such Consolidated Net Income; plus

 

  c. one-time costs and net expenses incurred by the Credit Parties prior to the
Closing Date related to the fire at Partnership’s nitrogen fertilizer plant
located at 16675 U.S. Route 20 West, East Dubuque, Illinois on or about
November 29, 2013; provided, that the aggregate amount of all such costs and
expenses incurred pursuant to this clause does not exceed $12,347,000; plus

 

  d. Pro Forma EBITDA for any Person, business unit or asset group acquired in
or proposed to be acquired in an Acquisition (each, a “Target”) where the fair
market value of the consideration paid for such Target is equal to or in excess
of $15,000,000;

minus

 

  e. with respect to any disposition, in a transaction or series of transactions
by such Person in such period of an asset or related assets with a fair market
value equal to or in excess of $15,000,000 consummated within the relevant
period, Pro Forma EBITDA attributable to such asset or assets.

As used herein, “Pro Forma EBITDA” shall mean, with respect to any Target or
asset or related assets, Consolidated EBITDA for such Target, asset or related
assets for the most recent four (4) fiscal period preceding the Acquisition or
disposition thereof, adjusted to give effect to any pro forma expense and cost
reductions and other operating improvements that have occurred or are, in the
reasonable judgment of the chief financial or accounting officer of the GP,
reasonably likely to occur within one year of the Calculation Date, regardless
of whether those expense and cost reductions or other operating improvements
could then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the commission related thereto; provided, that Agent shall have
received a certificate from such chief financial or accounting officer of the GP
certifying as to such matters.

 

99



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP,
provided that:

 

  (i) the Net Income (but not loss) of any Person that is an Unrestricted
Subsidiary or that is accounted for by the equity method of accounting will be
included, but only to the extent of the amount of dividends or distributions
paid in cash or Cash Equivalents (or converted into cash) to the specified
Person or a Subsidiary of such Person and the payment of such dividends or
distributions by such Person is not at the time prohibited, directly or
indirectly, by operation of the terms of its charter or any judgment, decree,
order, statute, rule or governmental regulation applicable to such Person;

 

  (ii) the Net Income of any Subsidiary (other than a Guarantor) will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its stockholders, partners or members, unless
such restrictions with respect to the declaration and payment of dividends or
distributions have been properly waived; provided, that Consolidated Net Income
will be increased by the amount of dividends or other distributions or other
payments paid in cash (or to the extent converted into cash) or Cash Equivalents
to Partnership or a Subsidiary thereof in respect of such period to the extent
not already included therein;

 

  (iii) the proceeds of any life insurance policy will be excluded;

 

  (iv) any after-tax effect of income (loss) from disposed, abandoned,
transferred, closed or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations, assets or properties not in the ordinary course of business will, in
each case, be excluded;

 

  (v) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any completed or terminated
acquisition, disposition, recapitalization, investment, asset sale, issuance or
repayment of Indebtedness, issuance of equity interests, disposition of
securities, turnaround, financing transaction, extinguishment of indebtedness or
amendment or modification of any debt instrument (including, in each case, any
such transaction undertaken but not completed) and any charges or non-recurring
merger or acquisition costs incurred during such period as a result of any such
transaction will be excluded; and

 

  (vi) any other extraordinary gains or losses of such Person and related tax
effects in accordance with GAAP will be excluded.

 

100



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (a) all current liabilities reflected in
such balance sheet, and (b) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet (in each case, giving pro forma effect to any acquisitions or dispositions
of assets or properties outside the ordinary course of business that have been
made by the Person or any Restricted Subsidiary subsequent to the date of such
balance sheet; provided that, any such adjustments shall be calculated in the
manner provided in the definition of Fixed Charge Coverage Ratio).

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts or Commodity Agreements; (d) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement; or (e) for the obligations of another Person through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing or supporting person in good faith.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form satisfactory to Agent and in any event providing to Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC.

“Controlled Foreign Corporation” shall have the meaning ascribed to such term by
Section 957 of the Code.

 

101



--------------------------------------------------------------------------------

“Conversion Date” means any date on which Borrowers convert a Base Rate Loan to
a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means collectively, Borrowers and each Guarantor.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means the sale, lease, conveyance or other disposition of Property
(excluding any Event of Loss), other than sales or other dispositions expressly
permitted under Sections 5.2(a), 5.2(c), 5.2(d), 5.2(f), 5.2(h) and 5.2(i).

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Revolving Termination Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders of the Equity Interest have the right to require the
Partnership or a direct or indirect parent of the Partnership to repurchase or
redeem such Equity Interest upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Equity
Interest provide that the Partnership or such parent company may not repurchase
or redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 5.11.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Law” or “Environmental Laws” means any or all applicable
Requirements of Law imposing liability or standards of conduct for or relating
to the regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes. Environmental Laws shall include the Federal Insecticide, Fungicide
and Rodenticide Act, Resource Conservation & Recovery Act, Clean Water Act, Oil
Pollution Act, Safe Drinking Water Act, Atomic Energy Act, Occupational Safety
and Health Act, Toxic Substances Control Act, Clean Air Act, Comprehensive
Environmental Response, Compensation and Liability Act, Emergency Planning and
Community Right-to-Know Act, Hazardous Materials Transportation Act and all
analogous or related federal, state or local laws, each as amended.

 

102



--------------------------------------------------------------------------------

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equity Interests” means Stock and all warrants, options or other rights to
acquire Stock (but excluding any debt security that is convertible into, or
exchangeable for, Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a “reportable event” described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer,” as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal (within the meanings of Sections 4203 and 4205 of
ERISA) of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to
any Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA; (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA; (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a Lien under Section 430(k) of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate; (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401(a) or 501(a) of the
Code; (j) a Title IV Plan is in “at risk” status within the meaning of Code
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code; and (l) any other
event or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
material liability upon any ERISA Affiliate under Title IV of ERISA other than
for PBGC premiums due but not delinquent.

 

103



--------------------------------------------------------------------------------

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Subsidiary” means any (i) Foreign Subsidiary, (ii) Domestic Subsidiary
that is directly or indirectly owned by one or more Foreign Subsidiaries,
(iii) Domestic Subsidiary, substantially all of the assets of which consist of
Stock, Stock Equivalents or Indebtedness of one or more Controlled Foreign
Corporations (whether held directly or indirectly) or cash or Cash Equivalents
related thereto or (iv) Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Tax” means with respect to any Secured Party (a) Taxes measured by net
income (including branch profit Taxes) and franchise Taxes imposed in lieu of
net income Taxes, in each case (1) imposed by the jurisdiction (or any
subdivision thereof) where such Secured Party is organized or has its Lending
Office or (2) as a result of a present or former connection between such Secured
Party and the jurisdiction of the Governmental Authority imposing such Tax or
any political subdivision or taxing authority thereof or therein (other than
such connection arising solely from any Secured Party having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document); (b) withholding Taxes to the extent that the obligation to withhold
amounts arises under Requirements of Law that existed on the date that such
Person, in the capacity under which such Person makes a claim under
Section 10.1(b), (1) subject to subclause (2), becomes a “Secured Party” under
this Agreement in such capacity, or (2) if such Person is a Lender, acquires the
applicable interest in the Loan or Revolving Loan Commitment or designates a new
Lending Office, except in each case to the extent such Person is an assignee
(other than pursuant to Section 9.22) of any other Secured Party that was
entitled, at the time the assignment to such Person became effective, to receive
additional amounts under Section 10.1(b); (c) Taxes attributable to the failure
by any Secured Party to deliver the documentation required to be delivered
pursuant to Section 10.1(g), and (d) any Taxes imposed pursuant to FATCA.

 

104



--------------------------------------------------------------------------------

“Existing Indebtedness” means the Indebtedness of the Credit Parties under the
Existing Loan Documents.

“Existing Loan Documents” means the Credit Agreement dated as of April 12, 2013,
between Partnership, RNFC and the other credit parties party thereto, Credit
Suisse AG, Cayman Islands Branch, and the lenders party thereto and certain
other “Loan Documents” as defined therein.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including SyndTrak®,
Intralinks®, and ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by Agent, any of its
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code (or any amended or
successor versions that are substantively comparable and not materially more
onerous to comply with), the United States Treasury Regulations promulgated
thereunder, published guidance or official interpretations with respect thereto,
any agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

105



--------------------------------------------------------------------------------

“Final Revolving Loan Availability Date” means the earlier of the Revolving
Termination Date and one (1) Business Day prior to the date specified in clause
(a) of the definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Leverage Ratio” means, on any date, the ratio of (a) the aggregate
outstanding principal balance of Revolving Loans and L/C Reimbursement
Obligations on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date (or
such other date as otherwise specified in this Agreement). Notwithstanding the
foregoing, for purposes of calculating the First Lien Leverage Ratio, the
Consolidated EBITDA attributable to any Unrestricted Subsidiary shall be
excluded (except in the case of Consolidated EBITDA, as specifically provided in
clause (i) of the definition of “Consolidated Net Income”).

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Fixed Charge Coverage Ratio” means, with respect to Partnership and its
Subsidiaries for any four-quarter reference period, the ratio of “Consolidated
EBITDA” (solely for purposes of this definition as such term is defined in the
Second Lien Note Indenture as in effect on the Closing Date) of Partnership and
its Subsidiaries for such period to the Fixed Charges (solely for purposes of
this definition as such term is defined in the Second Lien Note Indenture as in
effect on the Closing Date) of Partnership and its Subsidiaries for such period.
In the event that Partnership or any of its Subsidiaries incurs, assumes,
guarantees, repays, repurchases. redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems Preferred Stock or Disqualified Stock subsequent to the
commencement of the applicable four-quarter reference period and on or prior to
the date on which the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge Coverage
Ratio will be calculated giving pro forma effect to such incurrence, assumption,
guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of Preferred Stock or
Disqualified Stock, and the use of the proceeds therefrom as if the same had
occurred at the beginning of such period.

 

106



--------------------------------------------------------------------------------

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

  a. acquisitions, dispositions, mergers, consolidations and any financing
transactions relating to any of the foregoing (including repayment of
Indebtedness) that have been made by Partnership or any of its Subsidiaries,
including through mergers, consolidations or otherwise (including acquisitions
of assets used in a Permitted Business), during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date, will be given pro forma effect (including any pro forma expense and cost
reductions and other operating improvements that have occurred or are, in the
reasonable judgment of the chief financial or accounting officer of the GP,
reasonably likely to occur within one year of the Calculation Date, regardless
of whether those expense and cost reductions or other operating improvements
could then be reflected in pro forma financial statements in accordance with
Regulation S-X promulgated under the Securities Act or any other regulation or
policy of the commission related thereto) as if they had occurred on the first
day of the four-quarter reference period; if since the beginning of such period
any Person that subsequently becomes a Subsidiary of the Partnership or was
merged with or into Partnership or any Subsidiary thereof since the beginning of
such period shall have made any relevant transaction that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
relevant transaction had occurred at the beginning of the applicable
four-quarter period and Consolidated EBITDA for such reference period shall be
calculated on a pro forma basis;

 

  b. the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, will be excluded;

 

  c. the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of
Partnership or any of its Subsidiaries following the Calculation Date; and

 

  d. interest income reasonably anticipated by Partnership to be received during
the applicable four-quarter period from cash or Cash Equivalents held by
Partnership or any of its Subsidiaries of such Person, which cash or Cash
Equivalents exist on the Calculation Date or will exist as a result of the
transaction giving rise to the need to calculate the Fixed Charge Coverage
Ratio, will be included.

Notwithstanding the foregoing, for purposes of calculating the Fixed Charge
Coverage Ratio, the Consolidated EBITDA and Fixed Charges attributable to any
Unrestricted Subsidiary shall be excluded.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

 

107



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including the FASB Accounting Standards Codification™,
which are applicable to the circumstances as of the date of determination,
subject to Section 11.3 hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“GP” means Rentech Nitrogen GP, LLC, a Delaware limited liability company.

“Guarantor” shall have the same meaning as defined in the Guaranty and Security
Agreement.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and Borrowers, made by the Credit Parties in favor of Agent,
for the benefit of the Secured Parties, as the same may be amended, restated or
modified from time to time.

“Hazardous Materials” means any hazardous or toxic substances, wastes or other
pollutants that are regulated as “hazardous” or “toxic,” or as a “pollutant” or
a “contaminant” under any Environmental Law, including but not limited to any
“Hazardous Waste” as defined by the Resource Conservation and Recovery Act
(RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act
(CERCLA) (42 U.S.C. §9601 et seq. (1980)), including petroleum hydrocarbons or
petroleum products, asbestos, asbestos containing material, polychlorinated
biphenyls, mold, and radioactive substances or any other substance that is
toxic, ignitable, reactive, corrosive, caustic, or dangerous.

“Hydrocarbons” means natural gas and all constituents, elements or compounds
thereof and products refined or processed therefrom.

 

108



--------------------------------------------------------------------------------

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business), including earnouts (valued at
the amount required to be classified as a liability on the balance sheet of such
Person in accordance with GAAP); (c) the face amount of all letters of credit
issued for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person;
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of Property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to Property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
Property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value any of its
own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a direct or
indirect parent entity thereof) prior to the date that is 180 days after the
Revolving Termination Date, valued at, in the case of redeemable Preferred
Stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Stock plus accrued and unpaid dividends; (i) all
indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (j) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

109



--------------------------------------------------------------------------------

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Software,
Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
April 12, 2013, by and among the Agent (by joinder thereto), the Second Lien
Trustee, the Second Lien Collateral Agent and the other parties thereto from
time to time, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans the last Business Day of each
Fiscal Quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
Borrowers and their Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work in process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

 

110



--------------------------------------------------------------------------------

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Joinder Agreement” means a joinder agreement executed by any Person to become a
Borrower under the Credit Agreement and a Grantor under the Guaranty and
Security Agreement in the form of Exhibit 11.1(c).

“Joint Venture” means an investment (including capital contributions or capital
commitments) by a Credit Party in any corporation, general or limited
partnership or other type of entity with one or more Joint Venture Partners in
which such Credit Party owns, directly or indirectly, 50% or less of the
outstanding Stock or interest in such corporation, partnership or other entity.

“Joint Venture Partner” means a Person that is not an Affiliate of a Credit
Party that makes an investment in a Joint Venture with a Credit Party.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to pay
all amounts drawn under such Letter of Credit.

“Leased Real Estate” shall mean the parcels of land more fully described on
Schedule 3.9, under the heading “Leased Real Estate”, together with all plants,
buildings, structures, installations, fixtures, fittings, improvements,
betterments and additions situated thereon, all privileges and appurtenances
thereto, all easements and rights-of-way used or useful in connection therewith,
and all rights and privileges under the Real Estate Leases thereto.

 

111



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower Representative and Agent.

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrowers or Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of Letters of Credit by L/C Issuers or the purchase
of a participation as set forth in Section 1.1(a) with respect to any Letter of
Credit. The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such Interest Period. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to Borrowers pursuant to Article
I, and may be a Base Rate Loan or a LIBOR Rate Loan.

 

112



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Revolving Notes, the Collateral
Documents, the Intercreditor Agreement and all material documents executed or
acknowledged by a Credit Party and delivered to Agent or any Lender in
connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect on, the operations, business, Properties, or condition (financial
or otherwise) of the Credit Parties and their Subsidiaries taken as a whole;
(b) a material adverse effect on the ability of the Credit Parties (taken as a
whole) to perform their respective obligations under any Loan Document; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents on any material portion of the Collateral.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$5,000,000 in the aggregate.

“Maximum Incremental Revolving Loan Amount” means the greater of (a) $2,500,000,
and (b) the difference of (i) 20% of Partnership’s Consolidated Net Tangible
Assets (as defined in the Second Lien Note Indenture), as of the date of the
incurrence of the Incremental Facility under Section 1.1(c) and after giving
effect thereto and (ii) the amount of the Aggregate Revolving Loan Commitments
as of such date; provided, that the amount of Maximum Incremental Revolving Loan
Amount shall not exceed $15,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate makes, or during the
preceding five (5) years has made, any contributions.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

113



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to (A) any Borrower or any Subsidiary of any Borrower or (B) Rentech
unless such payment has been approved by the Conflicts Committee (as defined in
the Partnership Agreement), (ii) Taxes paid or payable as a result thereof
(estimated reasonably and in good faith by the Borrowers), and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) all money
actually applied or to be applied to repair or reconstruct the damaged Property
or Property affected by the condemnation or taking, (ii) all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments, and (iii) any amounts retained by or paid to parties
having superior rights to such proceeds, awards or other payments.

“Net Proceeds of Permitted Equity” means on any date with respect to any
expenditure to make a Permitted Business Acquisition, the aggregate amount of
cash proceeds received by Partnership in respect of sales and issuances of its
Qualified Equity Interests (net of (i) all Taxes paid by Partnership (if any)
and customary fees, commissions, costs and other expenses incurred in connection
therewith, (ii) the issuance of Equity Interests to officers, directors or
employees of Partnership or any Subsidiary pursuant to employee benefit or
incentive plans or other similar arrangements, and (iii) the issuance of Equity
Interests to any Subsidiary) during the 270-day period ending on the date of
such Permitted Business Acquisition, less the amount of all other expenditures
made on or prior to such date in reliance on such receipts of net proceeds.

“Niota Arrangement” means the agreement between RNLLC and Agrium Inc. for use by
RNLLC of anhydrous ammonium storage at a terminal located approximately two
miles north of Niota, Illinois along the Mississippi River.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to any Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender that has (i) become subject to a
voluntary or involuntary case under the Bankruptcy Code or any similar
bankruptcy laws, (ii) a custodian, conservator, receiver or similar official
appointed for it or any substantial part of such Person’s assets, or (iii) made
a general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for clause (d), and Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents;

 

114



--------------------------------------------------------------------------------

provided that a Lender shall not be a Non-Funding Lender solely by virtue of the
ownership or acquisition of any Stock in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Non-Funding Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Non-Funding Lender (subject to Section 1.11(e)(v)) upon delivery
of written notice of such determination to the Borrower Representative and each
Lender.

“Non-Recourse Debt” means Indebtedness (1) as to which neither Partnership nor
any of the other Credit Parties or any of their Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) is the lender; and (2) no default
with respect to which (including any rights that the holders of the Indebtedness
may have to take enforcement action against an Unrestricted Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
(other than the notes) of Partnership or any of the other Credit Parties or any
of their Restricted Subsidiaries to declare a default on such other Indebtedness
or cause the payment of the Indebtedness to be accelerated or payable prior to
its Stated Maturity.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Notice of Borrowing” means a notice given by Borrower Representative to Agent
pursuant to Section 1.5, in substantially the form of Exhibit 1.5 hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider, any provider of the
types of Bank Products referenced in clause (a) of the definition of “Bank
Products” or any other Person required to be indemnified, that arises under any
Loan Document, any Secured Swap Contract or the types of Bank Products
referenced in clause (a) of the definition of “Bank Products” whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired; provided
that for purposes of determining the guaranty of any Credit Party, the
definition of “Obligations” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Credit Party to support, if applicable)
any Excluded Swap Obligations of such Credit Party.

“Omnibus Agreement” means the Omnibus Agreement, dated as of November 9, 2011,
by and among Rentech, Inc., the GP and Rentech Nitrogen Partners, L.P.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person and undertaken by such Person in good faith and not for the purpose of
evading any covenant or restriction in any Loan Document.

 

115



--------------------------------------------------------------------------------

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Panamax Dock” means a dock area permitted for Panamax size vessels.

“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Rentech Nitrogen Partnership, L.P., dated as of
November 1, 2012, by and among GP and the other Persons party thereto from time
to time.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“Payment Conditions” means that at the time of each action or proposed action
and immediately after giving effect thereto (i) if, on a pro forma basis, the
Availability is less than 30% of the Revolving Loan Commitment, then the First
Lien Leverage Ratio on a pro forma basis shall not be greater than 1.0 to 1.0;
and (ii) the sum of (A) Availability plus (B) cash and Cash Equivalents of
Borrowers and their Restricted Subsidiaries maintained in a deposit account or a
securities account subject, in each instance, to a Control Agreement, shall not
be less than $5,000,000, in each case, on a pro forma basis.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Business” means either (1) any business conducted or proposed to be
conducted by Borrowers and the Subsidiaries of Partnership that is the same as,
or reasonably related, ancillary or complementary to, the businesses in which
Borrowers and the Subsidiaries are engaged in on the date of this Agreement as
determined in good faith by Partnership or (2) any other business that generates
“qualifying income” under Section 7704(d) of the Code.

 

116



--------------------------------------------------------------------------------

“Permitted Business Acquisition” means any Acquisition of all or substantially
all the assets of, or all or substantially all the Stock (other than directors’
qualifying shares) in (or that results in the Borrowers or their Subsidiaries
owning all or substantially all the assets of or Stock in), or merger,
consolidation or amalgamation with, a person or division or line of business of
a person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; provided, that
if a Default has occurred and is continuing and the applicable Credit Party or
Subsidiary has entered into a contractual agreement with a third party with
respect to such Acquisition prior to the occurrence of such Default, then this
clause (i) shall not apply; (ii) all transactions pursuant thereto shall be
consummated in accordance with material applicable laws; (iii) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 5.5; (iv) to the extent required by
Section 4.13, any Person acquired in such Acquisition, if acquired by the
Partnership or a Domestic Subsidiary, shall be merged into Partnership or a
Credit Party or become upon consummation of such acquisition a Guarantor, and
(v) the aggregate amount of such Acquisitions by a Subsidiary that is not a
Credit Party as of the date of such Acquisitions, and Acquisitions of Persons
that will not become a Credit Party upon consummation of such Acquisitions shall
not exceed the sum of (A) any Net Proceeds of Permitted Equity and (B) the
greater of (I) 5% of Partnership’s Consolidated Net Tangible Assets as of the
end of the end of the Fiscal Quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 4.1, as applicable, and (II) $10,000,000 during the term of
this Agreement; provided, that the following conditions shall have been
satisfied:

(d) to the extent the Permitted Business Acquisition will be financed in whole
or in part with the proceeds of any Loan, the conditions set forth in
Section 2.2 shall have been satisfied;

(e) if the fair market value of such Permitted Business Acquisition is greater
than $25,000,000, then Borrower Representative shall have notified Agent and
Lenders of such proposed Acquisition at least seven (7) Business Days prior to
the consummation thereof and furnished to Agent and Lenders at least five
(5) Business Days prior to the consummation thereof (1) a certificate of a
Responsible Officer of Borrower Representative demonstrating on a pro forma
basis compliance with the Payment Conditions (together with any supporting
information) and (2) copies of such other agreements, instruments and other
documents which are available and as Agent reasonably shall request; and

(f) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) or the stockholders or other equity
holders of the Target;

“Permitted Dividend/Distribution Certificate” means a certificate substantially
in the form of Exhibit 5.11.

 

117



--------------------------------------------------------------------------------

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(b), 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal or commitment amount not greater than
the aggregate principal or commitment amount of the Indebtedness being
refinanced or extended (plus, premiums, fees and expenses), (b) has a weighted
average maturity (measured as of the date of such refinancing or extension) and
maturity no shorter than that of the Indebtedness being refinanced or extended,
(c) is not entered into as part of a sale leaseback transaction, (d) is not
secured by a Lien on any assets other than the collateral securing the
Indebtedness being refinanced or extended, (e) the obligors of which are the
same (or reduced) as the obligors of the Indebtedness being refinanced or
extended and (f) is otherwise on terms not materially less favorable to the
Credit Parties, taken as a whole, than those of the Indebtedness being
refinanced or extended (as determined in good faith by Borrowers and
conclusively evidenced by provision of a certificate of a Responsible Officer to
Agent five (5) business days prior to the incurrence of such Indebtedness).

“Permitted Sale/Leaseback Transactions” means (i) the sale of Property by a
Person with the intent to lease such personal property as lessee; provided that
the value of all Property sold does not exceed $5,000,000 in the aggregate for
all such transactions or (ii) the Co-Gen Facility Sale/Leaseback.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Preferred Stock” means, with respect to any Person, any Stock of such Person
that has preferential rights to any other Stock of such Person with respect
dividends or redemptions upon liquidation.

“Primary Assets” means, collectively, (1) the Partnership’s nitrogen fertilizer
plant located at 16675 U.S. Route 20 West, East Dubuque, Illinois and (2) the
Partnership’s ammonium sulfate fertilizer plant located at 2001 Jackson Road,
Pasadena, Texas.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible, including the Real
Estate.

“Qualifying Owners” means any entity that, immediately prior to and immediately
following any relevant date of determination, is directly or indirectly
controlled by Rentech, Inc. (including RNHI) who, as of any date of
determination, directly or indirectly control a majority of the general partner
interests (or other similar interests) in the Partnership or any successor
entity.

“Qualifying Equity Interests” means Equity Interests of Partnership other than
Disqualified Stock.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
but excluding Commodity Agreements.

“Real Estate” means, collectively, the Owned Real Estate and Leased Real Estate.

 

118



--------------------------------------------------------------------------------

“Real Estate Leases” shall mean all leases, lease guaranties, subleases,
licenses, easements, and agreements, whether written or oral, for the leasing,
use or occupancy of, or otherwise granting a right in or relating to the Leased
Real Estate, including all amendments, terminations and modifications thereof.

“Related Agreements” means the Second Lien Note Documents and all agreements and
documents executed and delivered in connection therewith.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, spill, emission, leaking, pumping, pouring,
emptying, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Material into or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rentech” means Rentech, Inc., a Colorado corporation.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Revolving Loans then outstanding and outstanding
Letter of Credit Obligations

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject. For the avoidance of doubt, the
term “Requirement of Law” shall include FATCA.

“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief operating officer or secretary of a Borrower,
Borrower Representative or an officer holding such title that is an officer of
the general partner of the Partnership, as applicable, or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer, the treasurer, principal accounting officer, assistant
treasurer or controller of a Borrower or Borrower Representative, as applicable,
or any other officer having substantially the same authority and responsibility.

 

119



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Commitment Percentage” means the percentage equivalent of such
Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment; provided, that following acceleration of the Loans, such term means,
as to any Revolving Lender, the percentage equivalent of the principal amount of
the Revolving Loans held by such Lender, divided by the aggregate principal
amount of the Revolving Loans held by all Lenders.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or Letter
of Credit Obligations).

“Revolving Note” means a promissory note of Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(b), evidencing Indebtedness of Borrowers
under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) July 22, 2019;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“RNHI” means Rentech Nitrogen Holdings, Inc., a Delaware corporation.

“RNLLC” means Rentech Nitrogen, LLC, a Delaware limited liability company.

“RNPLLC” means Rentech Nitrogen Pasadena, LLC (formerly known as Agrifos
Fertilizer, LLC), a Delaware limited liability company.

“RNPH” means Rentech Nitrogen Pasadena Holdings, LLC (formerly known as Agrifos
LLC), a Delaware limited liability company.

“S&P” means Standard & Poor’s Rating Services.

“Second Lien Collateral Agent” means Wilmington Trust, National Association, in
its capacity as collateral agent under the Second Lien Note Documents, and its
successors and permitted assigns appointed in accordance with the terms of the
Second Lien Documents.

“Second Lien Note” means any one of the 6.500% second lien senior secured notes
due 2021, issued by the Borrowers in favor of the Second Lien Noteholders
pursuant to the Second Lien Note Indenture, as such Second Lien Notes may be
amended, modified or supplemented from time to time in accordance with the
limitations set forth herein, and “Second Lien Notes” means any two or more of
them, collectively.

“Second Lien Note Documents” means the Second Lien Note Indenture, the Purchase
Agreement among the Borrowers and the initial Second Lien Noteholders, in each
case including all exhibits and schedules thereto, and the other Note Documents
(as defined in the Second Lien Indenture), each of the security documents, and
all other agreements, documents and instruments relating to the Second Lien
Notes, in each case as the same may be amended, modified or supplemented from
time to time in accordance with the provisions thereof and of this Agreement.

 

120



--------------------------------------------------------------------------------

“Second Lien Note Indenture” means the Indenture dated as of April 12, 2013,
among the Borrowers, as issuers, the Subsidiary Guarantors, as guarantors, and
the Second Lien Trustee, as such Second Lien Note Indenture may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof and of this Agreement.

“Second Lien Noteholder” means any one of the holders from time to time of the
Second Lien Notes.

“Second Lien Trustee” means Wells Fargo Bank, National Association, in its
capacity as trustee, under the Second Lien Note Indenture, and its successors
and permitted assigns appointed in accordance with the terms of the Second Lien
Note Documents.

“Secured Debt” means, at any date of determination, the aggregate amount of
Indebtedness of the Borrowers and the Subsidiaries at such time (excluding
clause (c) and clause (h) of the definition of such term, except, in the case of
such clause (c), to the extent of any unreimbursed drawings thereunder) that
consists of, without duplication, Indebtedness that is then secured by a Lien on
the property or assets of the Borrowers or the Subsidiaries (other than property
or assets held in a defeasance or similar trust or arrangement for the benefit
of the holders of the Indebtedness secured thereby).

“Secured Leverage Ratio” means, on any date, the ratio of Secured Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date (or such other date as otherwise
specified in this Agreement). Notwithstanding the foregoing, for purposes of
calculating the Secured Leverage Ratio, the Consolidated EBITDA and Secured Debt
attributable to any Unrestricted Subsidiary shall be excluded (except in the
case of Consolidated EBITDA, as specifically provided in clause (i) of the
definition of “Consolidated Net Income”).

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Swap Contract” means any Rate Contract or Commodity Agreement between a
Credit Party and the counterparty thereto, (i) which has been provided or
arranged by a Lender or an Affiliate of Lender (or a Person who was a Lender or
an Affiliate of a Lender at the time of execution and delivery of a Rate
Contract or Commodity Agreement) and (ii) in the case of a Commodity Agreement,
to the extent the counterparty thereto has executed and delivered an agreement
in form and substance acceptable to the Agent (in the reasonable discretion of
Agent), pursuant to which such counterparty, notwithstanding anything else set
forth in the Loan Documents, agrees to irrevocably appoint Agent to exclusively
on such counterparty’s behalf enforce rights and remedies with respect to the
Collateral under the Loan Documents.

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract or Commodity Agreement) who has entered into a
Secured Swap Contract with a Credit Party.

 

121



--------------------------------------------------------------------------------

“Seller” means Agrifos Holdings, Inc.

“Senior Unsecured Indebtedness” means unsecured Indebtedness of Partnership or
any of its Subsidiaries that (i) has terms and conditions which are no less
favorable in the aggregate to the Borrowers and the other Credit Parties than
the terms and conditions of the Indebtedness then outstanding under the Second
Lien Note Indenture, (ii) has a final maturity and average life to maturity that
is at least equal to that of the Indebtedness then outstanding under the Second
Lien Note Indenture, (iii) by its terms, or by the terms of any security into
which it is convertible or exchangeable or otherwise, would not be required for
any reason (other than customary mandatory offers to purchase or mandatory
prepayments upon change of control, asset sale or event of loss) to be redeemed,
repurchased or repaid on or prior to the date that is six months after the
Revolving Termination Date, and (iv) otherwise has terms and conditions
(including all economic terms) reasonably acceptable to the Agent.

“Services Agreement” means the Services Agreement, dated as of November 9, 2011,
by and among Rentech Nitrogen Partners, L.P., the GP and Rentech, Inc.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Sole Lead Arranger” means GE Capital Markets, Inc.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

122



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Restricted Subsidiary of any Credit Party which is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder and having such other terms as are, in each case, reasonably
satisfactory to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Subsidiary Guarantor” shall have the same meaning as defined in the Guaranty
and Security Agreement.

“Supplemental Purchase Price” shall have the meaning assigned to such term in
the Acquisition Agreement as in effect on October 31, 2012.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Texas Location” means RNPLLC’s Real Estate located at 2001 Jackson Road,
Pasadena, County of Harris, Texas 77506.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, that is sponsored or maintained by any ERISA Affiliate or to
which any ERISA Affiliate contributes.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
LIBOR Rate and the Base Rate.

 

123



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means (i) any Subsidiary of Borrowers that is acquired
or created after the Closing Date and designated by Borrower as an Unrestricted
Subsidiary hereunder by written notice to Agent; provided, that Borrowers shall
only be permitted to so designate a new Unrestricted Subsidiary after the
Closing Date and so long as (A) no Default or Event of Default has occurred and
is continuing or would result therefrom, (B) immediately after giving effect to
such designation, First Lien Leverage Ratio shall not be greater than 1.0 to 1.0
on a pro forma basis, (C) such Unrestricted Subsidiary shall (x) be capitalized
(to the extent capitalized by Borrowers or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 5.4(i), and any
prior or concurrent Investments in such Subsidiary by Borrowers or any of its
Subsidiaries shall be deemed to have been made under Section 5.4(i) or (y) or
acquired in a Permitted Business Acquisitions pursuant to clause (v) of the
definition thereof, (D) in the case of such Unrestricted Subsidiary that is
capitalized pursuant to clause (C)(x) above, without duplication of such clause
(C)(x), any assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to
Section 5.4(i)), and (E) such Subsidiary shall have been designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants and
defaults) under any other applicable Indebtedness permitted to be incurred
hereby and all applicable Permitted Refinancing Indebtedness in respect of any
of the foregoing. Borrowers may designate any Unrestricted Subsidiary to be a
Subsidiary that is not an Unrestricted Subsidiary for purposes of this Agreement
(each, a “Subsidiary Redesignation”); provided, that (i) such Unrestricted
Subsidiary, both before and after giving effect to such designation, shall be a
Subsidiary of Partnership, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) immediately after giving effect
to such Subsidiary Redesignation, Borrowers shall be in pro forma compliance
with the financial covenant set forth in Section 6.1, and (iv) Borrowers shall
have delivered to Agent an officer’s certificate executed by a Responsible
Officer of Borrower Representative, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iii), inclusive, and containing the calculations and information required by
the preceding clause (iii).

Any Subsidiary of an Unrestricted Subsidiary shall also be an Unrestricted
Subsidiary, Notwithstanding the above, no Unrestricted Subsidiary shall at any
time own any Primary Assets.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

124



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person as of any date, the Stock of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors of such
Person; provided that with respect to a limited partnership or other entity
which does not have directly a Board of Directors, Voting Stock means such Stock
of the general partner of such limited partnership or other business entity with
the ultimate authority to manage the business and operations of such Person.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

125



--------------------------------------------------------------------------------

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Partnership shall be
given effect for purposes of measuring compliance with any provision of Article
V or Article VI unless Borrowers, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. For the avoidance of doubt and in accordance with
the foregoing sentence, to the extent that a change in GAAP after the date
hereof requires operating leases (as opposed to capital leases) to be treated as
“indebtedness”, no such change in GAAP shall be given effect for any purposes
under the Loan Agreement or any other Loan Documents, and Indebtedness hereunder
shall not include any such obligations under operating leases solely as a result
of such change in GAAP. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to in Article V and Article
VI shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value.” A breach
of a financial covenant contained in Article VI shall be deemed to have occurred
as of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

A BORROWER AND BORROWER REPRESENTATIVE: RENTECH NITROGEN PARTNERS, L.P. By:
Rentech Nitrogen GP, LLC Its: General Partner By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Chief Financial Officer FEIN: 45-2714747 Address
for notices: Rentech Nitrogen Partners, L.P. 10877 Wilshire Boulevard, Suite
1000 Los Angeles, California 90024-4364 Attn: Mr. Dan J. Cohrs Facsimile:
(310) 208-7165 Address for wire transfers: BMO Harris Bank 111 West Monroe
Street, 9 Central Chicago, Illinois 60603 Account #: 386-163-0 ABA #: 071000288
Account Name: Rentech Nitrogen Partners LP



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

OTHER BORROWERS: RENTECH NITROGEN FINANCE CORPORATION By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Treasurer FEIN: 46-2164985

 

2



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: RENTECH NITROGEN PASADENA, LLC By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Treasurer FEIN: 30-0164117 RENTECH NITROGEN
PASADENA HOLDINGS, LLC By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Treasurer FEIN: 35-2402963 RENTECH NITROGEN, LLC
By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Treasurer FEIN: 36-3536929

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender By:  

/s/ Justin Grimm

Name:   Justin Grimm Title:   Duly Authorized Signatory Address for notices:
General Electric Capital Corporation 401 Merritt Seven, 1st Floor Norwalk,
Connecticut 06851 Attn: Rentech—Account Officer Facsimile: (855) 434-1043 With a
copy to: General Electric Capital Corporation Corporate Finance 500 West Monroe
Street Chicago, IL 60661 Attn: General Counsel Facsimile: (312) 441-6876 And
General Electric Capital Corporation 15373 Innovation Drive, Suite 160 San
Diego, California 92128 Attn: Nicholas DeCorso, Esq. Facsimile: (858) 726-6221
And McDermott Will & Emery LLP 2049 Century Park East, 38th Floor Los Angeles,
California 90067 Attn: Gary B. Rosenbaum, Esq. Facsimile: (310) 317-7268

 

4



--------------------------------------------------------------------------------

Address for payments: Bank Name: Deutsche Bank Trust Company of Americas Bank
Address: New York, New York Account Number: 50279513 ABA #: 021-001-033 Account
Name: GECC CFS CIF Collection Account Reference: CFL1212/Rentech Nitrogen, LLC

 

5